Exhibit 10.57

 

LEASE AGREEMENT

 

 

between

 

 

ECI TWO BAYSHORE LLC
as “Landlord”

 

 

and

 

 

SYSOREX GLOBAL HOLDINGS CORP.
as “Tenant”

 



 Bayshore Standard Lease Form

 

 

TABLE OF CONTENTS

 

SECTION PAGE 1. PREMISES 3 2. TERM; POSSESSION 3 3. RENT 4 4. SECURITY DEPOSIT 9
5. USE AND COMPLIANCE WITH LAWS 10 6. TENANT IMPROVEMENTS & ALTERATIONS 13 7.
MAINTENANCE AND REPAIRS 15 8. TENANT’S TAXES 16 9. UTILITIES AND SERVICES 16 10.
EXCULPATION AND INDEMNIFICATION 19 11. INSURANCE 20 12. DAMAGE OR DESTRUCTION 22
13. CONDEMNATION 23 14. ASSIGNMENT AND SUBLETTING 25 15. DEFAULT AND REMEDIES 29
16. LATE CHARGE AND INTEREST 31 17. WAIVER 31 18. ENTRY, INSPECTION AND CLOSURE
31 19. SURRENDER AND HOLDING OVER 32 20. ENCUMBRANCES 33 21. ESTOPPEL
CERTIFICATES AND FINANCIAL STATEMENTS 34 22. NOTICES 34 23. ATTORNEYS’ FEES 35
24. QUIET POSSESSION 35 25. SECURITY MEASURES 35 26. FORCE MAJEURE 35 27. RULES
AND REGULATIONS 36 28. LANDLORD’S LIABILITY 36 29. CONSENTS AND APPROVALS 36 30.
WAIVER OF RIGHT TO JURY TRIAL 37 31. BROKERS 37 32. RELOCATION OF PREMISES 37
33. OFAC 37 34. ENTIRE AGREEMENT 38 35. MISCELLANEOUS 38 36. AUTHORITY 38

 



 - i -Bayshore Standard Lease Form

 

 

INDEX OF DEFINED TERMS

 

Abated Base Rent 4   Landlord Improvements   Additional Cost Exhibit B  
Landlord Parties 12 Additional Rent 7   Laws 5 Affiliate 28   Mortgagee 33
Alterations 13   OFAC 37 Audit 8   Operating Costs 5 Award 23   Parking Facility
3 Broker 37   Permitted Hazardous Materials 11 Building 3   Permitted Transfer
28 Building Rules 36   Permitted Transferee 28 Building Systems 10   Premises 3
Business Days 16   Property 3 Business Hours 16   Property Manager 20 Changes
Exhibit B   Proposed Transferee 25 Claims 19   Rent 9 Commencement Date 3  
Rental Tax 16 Condemnation 24   Representatives 11 Condemnor 24   Rescission 27
Construction Rider 3   Review Notice 8 Control 28   Scheduled Commencement Date
3 Controls 16   SD Reduction Effective Date 9 Cosmetic Changes 13   Security
Deposit 9 Cost Estimate Exhibit B   Security Reduction Notice 9 Cost Pools 5  
Service Failure 18 CPA 8   Substantial Completion Exhibit B Date of Condemnation
24   Substantially Complete Exhibit B Earthquake Contribution Amount 5  
Substantially Completed Exhibit B Encumbrance 33   Taxes 7 Environmental Losses
11   Telecommunications Provider 19 Environmental Requirements 11   Tenant 3
Event of Default 29   Tenant Delay 3 Excess Deductible Share 5   Tenant Delays
Exhibit B Expiration Date 3   Tenant Improvements 13 Extension Option Exhibit D
  Tenant’s Rescission Notice 27 Extension Period Exhibit D   Tenant’s Review 8
Fair Market Base Rental Exhibit D   Tenant’s Share 7 Fees 35   Tenant’s Taxes 16
Handled by Tenant 11   Term 3 Handling by Tenant 11   Trade Fixtures 15
Hazardous Materials 11   Transfer 25 HVAC 10   Transfer Consideration 26
Interest Rate 31   Transferee 25 Interior Common Areas Exhibit C   Visitors 11
Landlord 3   Work List Exhibit B

 



 - ii -Bayshore Standard Lease Form

 

 

BASIC LEASE INFORMATION

 

Lease Date: For identification purposes only, the date of this Lease is August
21, 2014     Landlord: ECI TWO BAYSHORE LLC,
a Delaware limited liability company     Tenant: SYSOREX GLOBAL HOLDINGS CORP.,
a Nevada corporation     Building Addresses: One building with the following
address:       2479 East Bayshore Road Palo Alto, CA 94303     Rentable Area of
Building: Approximately 100,734 rentable square feet

 

Premises: Address: 2479 East Bayshore Road   Floor: First   Suite Number: 195  
Rentable Area: Approximately 4,377 rentable square feet

 

Term: Sixty-four (64) full calendar months (plus any partial month at the
beginning of the Term)

 

Scheduled Commencement Date:

1-Oct-14     Expiration Date: The last day of the sixty-fourth (64th) full
calendar month in the Term

 

Base Rent: Months 1 - 12: $3.25 per rentable square foot per month*   Months 13
- 24: $3.35 per rentable square foot per month   Months 25 - 36: $3.45 per
rentable square foot per month   Months 37 - 48: $3.55 per rentable square foot
per month   Months 49 - 60: $3.66 per rentable square foot per month   Months 61
- 64: $3.77 per rentable square foot per month

 

  * Base Rent with respect to the Premises for the first four (4) full calendar
months of the initial Term is subject to abatement pursuant to Section 3.1 of
the Lease.

 

Maintenance, Operating Costs and Taxes:

This is a “triple net lease” where Tenant is responsible for maintenance, and
reimbursing Landlord for operating costs and taxes, all in accordance with the
applicable provisions of the Lease.

 

Tenant’s Share: 4.35%     Security Deposit: $70,000.00, subject to the terms of
Section 4 of the Lease     Landlord’s Address for Payment of Rent: ECI Two
Bayshore LLC   Dept # 35100   P.O. Box 39000   San Francisco, CA. 94139    
Business Hours: 8:00 a.m. — 6:00 p.m., Monday through Friday, except holidays

 

1 Bayshore Standard Lease Form

 

 

Landlord’s Address for Notices: ECI Two Bayshore LLC   c/o Embarcadero Capital
Partners,   LLC 1301 Shoreway Road, Suite   250 Belmont, CA 94002 Attn:   John
Hamilton       with a copy to:       Mr. Gregory B. Shean Farella   Braun +
Martel LLP The Russ   Building, 30th Floor 235   Montgomery Street San  
Francisco, CA 94104     Tenant’s Address for Notices: Prior to the Commencement
Date:   Sysorex Global Holdings Corp.   3375 Scott Boulevard, Suite 440   Santa
Clara, CA 95054       From and after the Commencement Date:   The Premises    
Broker: Cornish & Carey Commercial Newmark Knight Frank, representing Landlord
and Tenant     Guarantor: None as of the date of this Lease     Property
Manager: Embarcadero Realty Services LP

 

Additional Provisions: 37. Parking   38. Extension Option   39. Signage

 

Exhibits:   Exhibit A: The Premises Exhibit B: Construction Rider Exhibit C:
Building Rules Exhibit D: Additional Provisions

 

The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



2 Bayshore Standard Lease Form

 

 

 



THIS LEASE is made as of the Lease Date set forth in the Basic Lease
Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:

 

1.            PREMISES. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, upon the terms and subject to the conditions of this
Lease, the office space identified in the Basic Lease Information as the
Premises (the “Premises”), in the Office Building located at the address
specified in the Basic Lease Information (the “Building”). The approximate
configuration and location of the Premises is shown on Exhibit A. Landlord and
Tenant agree that the rentable area of the Premises and the Building for all
purposes under this Lease shall be the Rentable Areas specified in the Basic
Lease Information. The Building, together with the parking areas dedicated to
the Building and the parcel(s) of land on which the Building and such parking
areas are situated are collectively called the “Property”. The surface parking
areas serving the Property are referred to as the “Parking Facility”. Landlord
agrees that the base Building Systems (as such term is defined in Section 5.1
below) shall be in working order as of the date Landlord delivers possession of
the Premises to Tenant. Except to the extent caused by the acts or omissions of
Tenant, Tenant Representatives and/or Visitors or by any alterations or
improvements performed by or on behalf of Tenant, if such systems are not in
working order as of the date Landlord delivers possession of the Premises to
Tenant and Tenant provides Landlord with notice of the same within forty-five
(45) days following the date Landlord delivers possession of the Premises to
Tenant, Landlord shall be responsible for repairing or restoring the same, at
Landlord’s sole cost and expense. Pursuant to Civil Code section 1938, Landlord
states that, as of the date of this Lease, the Premises has not undergone
inspection by a “Certified Access Specialist” to determine whether the Premises
meet all applicable construction-related accessibility standards under
California Civil Code section 55.53.

 

2.            TERM; POSSESSION. The term of this Lease (the “Term”) shall
commence on the Commencement Date as described below and, unless sooner
terminated, shall expire on the Expiration Date set forth in the Basic Lease
Information (the “Expiration Date”). The “Commencement Date” shall be the later
of (a) the date on which Landlord tenders possession of the Premises to Tenant
(or, in the event of any “Tenant Delay,” as defined in the Construction Rider,
the date on which Landlord could have done so had there been no such Tenant
Delay); or (b) Scheduled Commencement Date. Landlord shall tender possession of
the Premises to Tenant with all of Landlord’s construction obligations, if any,
“Substantially Completed” as provided in the Construction Rider attached as
Exhibit B (the “Construction Rider”). The parties anticipate that the
Commencement Date will occur on or about the Scheduled Commencement Date set
forth in the Basic Lease Information (the “Scheduled Commencement Date”);
provided, however, that Landlord shall not be liable for any claims, damages or
liabilities if the Premises are not ready for occupancy by the Scheduled
Commencement Date. When the Commencement Date has been established, Landlord and
Tenant shall at the request of either party confirm the Commencement Date and
Expiration Date in writing.

 

After the Commencement Date Tenant (and such employees of Tenant who maintain
offices primarily in the Premises, and to whom Landlord has given access keys or
cards pursuant to the provisions of this Lease) shall have access to the
Premises 24 hours per day, 365 days per year, subject to (a) security controls,
such as having keys and access cards to the Building and the Premises, (b)
limitations and denial of access due to emergencies and Landlord’s scheduled
maintenance of Building Systems, and (c) limitations and denial of access due to
reasons beyond the control of Landlord, such as actions by governmental
authorities.

 



3 Bayshore Standard Lease Form

 

 

3.            RENT.

 

3.1       Base Rent. Tenant agrees to pay to Landlord the Base Rent set forth in
the Basic Lease Information, without prior notice or demand, on the first day of
each and every calendar month during the Term, except that Base Rent for the
first full calendar month in which Base Rent is payable shall be paid upon
Tenant’s execution of this Lease and Base Rent for any partial month at the
beginning of the Term shall be paid on the Commencement Date. Base Rent for any
partial month at the beginning or end of the Term shall be prorated based on the
actual number of days in the month.

 

Notwithstanding anything in this Lease to the contrary, so long as Tenant is not
in default under this Lease, Tenant shall be entitled to an abatement of Base
Rent with respect to the Premises, as originally described in this Lease, in the
amount of $14,225.25 per month for first four (4) full calendar months of the
initial Term. The maximum total amount of Base Rent abated with respect to the
Premises in accordance with the foregoing shall equal $56,901.00 (the “Abated
Base Rent”). If Tenant defaults under this Lease at any time during the Term and
fails to cure such default within any applicable cure period under this Lease,
then all Abated Base Rent shall immediately become due and payable. The payment
by Tenant of the Abated Base Rent in the event of a default shall not limit or
affect any of Landlord’s other rights, pursuant to this Lease or at law or in
equity. Only Base Rent shall be abated pursuant to this Section, as more
particularly described herein, and Tenant’s Share of Operating Costs and Taxes
and all other Rent and other costs and charges specified in this Lease shall
remain as due and payable pursuant to the provisions of this Lease.

 

If the Basic Lease Information provides for any change in Base Rent by reference
to years or months (without specifying particular dates), the change will take
effect on the applicable annual or monthly anniversary of the Commencement Date
(which might not be the first day of a calendar month).

 



4 Bayshore Standard Lease Form

 

 

3.2       Additional Rent: Operating Costs and Taxes.

 

(a)       Definitions.

 

(1)       “Operating Costs” means all costs of managing, operating, maintaining
and repairing the Property, including all costs, expenditures, fees and charges
for: (A) operation, maintenance and repair of the Property (including
maintenance, repair and replacement of glass, the roof covering or membrane, and
landscaping); (B) utilities and services (including telecommunications
facilities and equipment, recycling programs and trash removal), and associated
supplies and materials; (C) compensation (including employment taxes and fringe
benefits) for persons who perform duties in connection with the operation,
management, maintenance and repair of the Building, such compensation to be
appropriately allocated for persons who also perform duties unrelated to the
Building; (D) property (including coverage for earthquake and flood if carried
by Landlord), liability, rental income and other insurance relating to the
Property, and expenditures for deductible amounts under such insurance, provided
that, if applicable, the payment of Tenant’s Share of any earthquake deductible
which is included in Operating Costs shall not exceed One Hundred Thousand
Dollars ($100,000.00) for any single earthquake event during the initial Term
(the “Earthquake Contribution Amount”); provided, however, that Tenant shall pay
as part of Operating Costs an initial Twenty-Five Thousand Dollars ($25,000.00)
and the remaining amount (that is the amount in excess of Twenty-Five Thousand
Dollars ($25,000.00) up to the Earthquake Contribution Amount (the “Excess
Deductible Share”)) shall be amortized over a period of ten (10) years
commencing the year following Tenant’s initial $25,000.00 payment, with interest
on the unamortized amount at one percent (1%) in excess of the Wall Street
Journal prime lending rate announced from time to time. Tenant shall only pay
the initial Twenty-Five Thousand Dollars ($25,000.00) in the year incurred and
thereafter pay only the amortized portion of such Excess Deductible Share in
equal monthly installments during each remaining Lease Year of the Tenn
(including any extension thereof) following the year in which the initial
payment was made; (E) licenses, permits and inspections; (F) subject to the
terms of this Section 3.2, complying with the requirements of any law, statute,
ordinance or governmental rule or regulation or any orders pursuant thereto
(collectively “Laws”); (G) subject to the terms of this Section 3.2,
amortization of capital improvements which are required to comply with Laws, or
which are intended to reduce Operating Costs or improve the utility, efficiency
or capacity of any Building System, or otherwise for the safety, comfort and
convenience of tenants, or which are required to comply with present or future
conservation programs, with interest on the unamortized balance at the rate paid
by Landlord on funds borrowed to finance such capital improvements (or, if
Landlord finances such improvements out of Landlord’s funds without borrowing,
the rate that Landlord would have paid to borrow such funds, as reasonably
determined by Landlord), over such useful life as Landlord shall reasonably
determine; (H) an office in the Building for the management of the Property,
including expenses of furnishing and equipping such office and the rental value
of any space occupied for such purposes; (I) property management fees (not to
exceed three percent (3%) of the gross revenue of the Building); (J) accounting,
legal and other professional services incurred in connection with the operation
of the Property and the calculation of Operating Costs and Taxes; (K) a
reasonable allowance for depreciation on machinery and equipment used to
maintain the Property and on other personal property owned by Landlord in the
Property (including window coverings and carpeting in common areas); (L)
contesting the validity or applicability of any Laws that may affect the
Property; (M) the Building’s share of any shared or common area maintenance
costs and expenses (including costs and expenses of operating, managing, owning
and maintaining the Parking Facility and the common areas of the Property and
any fitness center or conference center in the Property); (N) any reasonable
costs incurred to make any alterations or improvements to the Building or
Property necessary for any voluntary certification as “green” or sustainable, or
other similar certifications, and any costs for such certification; and (O) any
other cost, expenditure, fee or charge, whether or not hereinbefore described,
which in accordance with generally accepted property management practices would
be considered an expense of managing, operating, maintaining and repairing the
Property. Operating Costs for any calendar year during which average occupancy
of the Building is less than one hundred percent (100%) shall be calculated
based upon the Operating Costs that would have been incurred if the Building had
an average occupancy of one hundred percent (100%) during the entire calendar
year. Landlord shall have the right, from time to time, to equitably allocate
some or all of the costs for the Building among different portions or occupants
of the Building (the “Cost Pools”), in Landlord’s reasonable discretion. The
Cost Pools may include, but shall not be limited to, the office space tenants,
the retail space tenants and storage space of the Building. The costs within
each Cost Pool shall be allocated and charged to the tenants in the Cost Pool in
an equitable manner.

 



5 Bayshore Standard Lease Form

 

 

Operating Costs shall not include (1) capital improvements (except as
specifically enumerated above); (ii) costs of special services rendered to
individual tenants (including Tenant) for which a separate reimbursement is
received; (iii) ground rent, and interest and principal payments on loans or
indebtedness secured by the Building; (iv) costs of tenant improvements for
Tenant or other tenants of the Building; (v) costs of services or other benefits
of a type which are not available to Tenant but which are available to other
tenants or occupants, and costs for which Landlord is reimbursed by other
tenants of the Building other than through payment of tenants’ shares of
Operating Costs and Taxes; (vi) leasing commissions, attorneys’ fees and other
expenses incurred in connection with leasing space in the Building or enforcing
such leases; (vii) depreciation or amortization, other than as specifically
enumerated above; (viii) costs, fines or penalties incurred due to Landlord’s
violation of any Law; (ix) costs incurred by Landlord for the repair of damage
to the Building, to the extent that Landlord is reimbursed for such costs by
insurance proceeds, contractor warranties, guarantees, judgments or other third
party sources; (x) marketing costs, leasing commissions, finders’ fees,
attorney’s fees, costs, and disbursements and other expenses incurred in
connection with leasing space in the Building or disputes with tenants, other
occupants, or prospective tenants, or in enforcing leases, or legal fees
incurred in connection with negotiating this Lease; (xi) costs of repairs
directly resulting from the gross negligence or willful misconduct of Landlord;
(xii) salaries, fringe benefits and other compensation of employees above the
grade of general manager (or of equal level); (xiii) costs associated with the
operation of the business of the partnership or entity which constitutes
Landlord, or the operation of any parent, subsidiary or affiliate of Landlord,
as the same are distinguished from the costs of operation of the Building,
including without limitation, partnership accounting and legal matters, costs of
defending any lawsuits with any mortgagee, and costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Building; (xiv) costs, fines or penalties incurred due to Landlord’s violation
of any Law; (xv) any cost or expense related to removal, cleaning, abatement or
remediation of Hazardous Materials existing as of the date of this Lease in or
about the Building or common areas except to the extent such removal, cleaning,
abatement or remediation is related to the general repair and maintenance of the
Building; (xvi) the cost of complying with any Laws in effect (and as
interpreted and enforced) as of the date of this Lease, provided that if any
portion of the common areas of the Building that was in compliance with all
applicable Laws on the date of this Lease becomes out of compliance due to
normal wear and tear, the cost of bringing such portion of the Building into
compliance shall be included in Operating Costs unless otherwise excluded
pursuant to the terms hereof; and (xvii) attorney’s fees and disbursements,
brokerage commissions, transfer taxes, recording costs and taxes, title
insurance premiums, title closer’s fees and gratuities and other similar costs
incurred in connection with the sale or transfer of an interest in Landlord or
the Building.

 



6 Bayshore Standard Lease Form

 

 

(2)       “Taxes” means: all real property taxes and general, special or
district assessments or other governmental impositions, of whatever kind, nature
or origin, imposed on or by reason of the ownership or use of the Property;
governmental charges, fees or assessments for transit or traffic mitigation
(including area-wide traffic improvement assessments and transportation system
management fees), housing, police, fire or other governmental service or
purported benefits to the Property; personal property taxes assessed on the
personal property of Landlord used in the operation of the Property; service
payments in lieu of taxes and taxes and assessments of every kind and nature
whatsoever levied or assessed in addition to, in lieu of or in substitution for
existing or additional real or personal property taxes on the Property or the
personal property described above; any increases in the foregoing caused by
changes in assessed valuation, tax rate or other factors or circumstances; and
the reasonable cost of contesting by appropriate proceedings the amount or
validity of any taxes, assessments or charges described above. To the extent
paid by Tenant or other tenants as “Tenant’s Taxes” (as defined in Section 8 -
Tenant’s Taxes), “Tenant’s Taxes” shall be excluded from Taxes.

 

(3)       “Tenant’s Share” means the Rentable Area of the Premises divided by
the total Rentable Area of the Building, as set forth in the Basic Lease
Information. If the Rentable Area of the Premises is changed by Tenant’s leasing
of additional space hereunder or for any other reason, Tenant’s Share shall be
adjusted accordingly.

 

(b)       Additional Rent.

 

(1)       Tenant shall pay Landlord as “Additional Rent” for each calendar year
or portion thereof during the Term Tenant’s Share of the sum of (x) the amount
of Operating Costs, and (y) the amount of Taxes.

 

(2)       Prior to the Commencement Date and each calendar year thereafter,
Landlord shall notify Tenant of Landlord’s estimate of Operating Costs, Taxes
and Tenant’s Additional Rent for the following calendar year (or first partial
year following the Commencement Date). Commencing on the Commencement Date, and
in subsequent calendar years, on the first day of January of each calendar year
and continuing on the first day of every month thereafter in such year, Tenant
shall pay to Landlord one-twelfth (1/12th) of the Additional Rent, as reasonably
estimated by Landlord for such full calendar year. If Landlord thereafter
estimates that Operating Costs or Taxes for such year will vary from Landlord’s
prior estimate, Landlord may, by notice to Tenant, revise the estimate for such
year (and Additional Rent shall thereafter be payable based on the revised
estimate).

 

(3)       As soon as reasonably practicable after the end of each calendar year,
Landlord shall furnish Tenant a statement with respect to such year, showing
Operating Costs, Taxes and Additional Rent for the year, and the total payments
made by Tenant with respect thereto. Unless Tenant raises any objections to
Landlord’s statement within sixty (60) days after receipt of the same, such
statement shall conclusively be deemed correct and Tenant shall have no right
thereafter to dispute such statement or any item therein or the computation of
Additional Rent based thereon. If Tenant does object to such statement, then
Landlord shall provide Tenant with reasonable verification of the figures shown
on the statement and the parties shall negotiate in good faith to resolve any
disputes. Any objection of Tenant to Landlord’s statement and resolution of any
dispute shall not postpone the time for payment of any amounts due Tenant or
Landlord based on Landlord’s statement, nor shall any failure of Landlord to
deliver Landlord’s statement in a timely manner relieve Tenant of Tenant’s
obligation to pay any amounts due Landlord based on Landlord’s statement.

 



7 Bayshore Standard Lease Form

 

 

(4)       If Tenant’s Additional Rent as finally determined for any calendar
year exceeds the total payments made by Tenant on account thereof, Tenant shall
pay Landlord the deficiency within ten (10) Business Days of Tenant’s receipt of
Landlord’s statement. If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally determined for such year, Tenant’s
excess payment shall be credited toward the rent next due from Tenant under this
Lease. For any partial calendar year at the beginning or end of the Term,
Additional Rent shall be prorated on the basis of a 360-day year by computing
Tenant’s Share of the Operating Costs and Taxes for the entire year and then
prorating such amount for the number of days during such year included in the
Term. The obligations of Landlord to refund any overpayment of Additional Rent
and of Tenant to pay any Additional Rent not previously paid shall survive the
expiration or termination of this Lease, Landlord shall pay to Tenant or Tenant
shall pay to Landlord, as the case may be, within ten (10) Business Days after
Tenant’s receipt of Landlord’s final statement for the calendar year in which
this Lease terminates, the difference between Tenant’s Additional Rent for that
year, as finally determined by Landlord, and the total amount previously paid by
Tenant on account thereof.

 

If for any reason Taxes for any year during the Term are reduced, refunded or
otherwise changed, Tenant’s Additional Rent shall be adjusted accordingly. If
Taxes are temporarily reduced as a result of space in the Project being leased
to a tenant that is entitled to an exemption from property taxes or other taxes,
then for purposes of determining Additional Rent for each year in which Taxes
are reduced by any such exemption, Taxes for such year shall be calculated on
the basis of the amount the Taxes for the year would have been in the absence of
the exemption.

 

(c)       Tenant’s Review and Audit Right. Within sixty (60) days after Tenant
receives Landlord’s statement of Operating Costs for a calendar year, if Tenant
in good faith questions or contests the accuracy of Landlord’s statement of
Operating Costs for such calendar year, then Tenant may give Landlord written
notice (“Review Notice”) that Tenant intends to review Landlord’s records of the
Operating Costs for that calendar year to which the statement applies (“Tenant’s
Review”), subject to the following terms and conditions: (a) Tenant shall not
conduct Tenant’s Review at any time that Tenant is in default of any of the
terms of this Lease; (b) Tenant’s Review shall be done during normal business
hours, at the office of the property manager for the Building, (c) Tenant shall
not conduct Tenant’s Review more than one (1) time for any calendar year, and
(d) the Review Notice shall specify in detail which items of expense Tenant, in
good faith, believes have been misstated. Failure of Tenant to give Landlord a
Review Notice within the above sixty (60)-day period shall render the statement
of Operating Costs conclusive and binding on Tenant for all purposes. Tenant’s
Review shall be conducted only by an employee of Tenant or a certified public
accountant employed by Tenant on an hourly or fixed fee basis, and not on a
contingency fee basis. Tenant acknowledges that Tenant’s right to conduct
Tenant’s Review for the preceding calendar year is for the exclusive purpose of
determining whether Landlord has complied with the terms of the Lease with
respect to Operating Costs. Within a reasonable time after receipt of the Review
Notice, Landlord shall make all pertinent records available for inspection that
are reasonably necessary for Tenant to conduct Tenant’s Review. Tenant shall not
remove such records from the location where the same have been made available,
but Tenant shall have the right to make copies of the same at Tenant’s expense.
If any records are maintained at a location other than the management office for
the Building, Tenant may either inspect the records at such other location or
pay for the reasonable cost of copying and shipping the records. Tenant shall
have forty-five (45) days after Landlord shall have provided copies of or access
to the relevant documents and data to complete Tenant’s Review. Tenant shall
deliver to Landlord a copy of the results of Tenant’s Review within fifteen (15)
days after completing Tenant’s Review. If, after conducting Tenant’s Review,
Tenant disputes the amount of Operating Costs charged by Landlord, Tenant may,
by written notice to Landlord, request an independent audit of such books and
records (the “Audit”). The Audit shall be conducted by an independent certified
public accountant (“CPA”) selected by Landlord, who is reasonably acceptable to
Tenant, and who is with a certified public accounting firm licensed to do
business in the State of California. Tenant shall be solely responsible for all
costs, expenses and fees incurred for the Audit, provided, however, if the Audit
shows that Landlord overstated Operating Costs for the subject year by more than
five percent (5%), then Landlord shall pay all costs and expenses of the Audit.
The records obtained by Tenant shall be treated as confidential. In no event
shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Operating Costs unless Tenant has paid and continues to pay all
Rent when due. Within thirty (30) days after final determination, the party that
owes the other party an amount to bring the amounts actually paid into agreement
with the amounts that should have been paid, shall pay such amounts to the other
party. The provisions of this Subsection (e) shall survive the expiration of
this Lease.

 



8 Bayshore Standard Lease Form

 

 

3.3       Payment of Rent. All amounts payable or reimbursable by Tenant under
this Lease, including late charges and interest (collectively, “Rent”), shall
constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease. All sums payable to Landlord on demand under the terms
of this Lease shall be payable within ten (10) Business Days after Landlord
invoices Tenant therefor or otherwise makes demand of the amounts due. All rent
shall be paid without offset or deduction in lawful money of the United States
of America to Landlord at Landlord’s Address for Payment of Rent as set forth in
the Basic Lease Information, or to such other person or at such other place as
Landlord may from time to time designate.

 

4.            SECURITY DEPOSIT. On execution of this Lease, Tenant shall deposit
with Landlord the amount specified in the Basic Lease Information as the
Security Deposit, if any (the “Security Deposit”), as security for the
performance of Tenant’s obligations under this Lease. Landlord may (but shall
have no obligation to) use the Security Deposit or any portion thereof to cure
any breach or default by Tenant under this Lease (which breach or default
continues beyond any applicable notice and cure period), to fulfill any of
Tenant’s obligations under this Lease, or to compensate Landlord for any damage
Landlord incurs as a result of Tenant’s failure to perform any of Tenant’s
obligations hereunder. In such event Tenant shall pay to Landlord on demand an
amount sufficient to replenish the Security Deposit. If Tenant is not in default
at the expiration or termination of this Lease, Landlord shall return to Tenant
the Security Deposit or the balance thereof then held by Landlord and not
applied as provided above. Landlord may commingle the Security Deposit with
Landlord’s general and other funds. Landlord shall not be required to pay
interest on the Security Deposit to Tenant. Tenant waives the provisions of
Section 1950.7 of the California Civil Code, and all other provisions of Law now
in force or that become in force after the date of this Lease, which provide
that Landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of Rent, to repair damage caused by
Tenant, or to clean the Premises. Landlord and Tenant agree that Landlord may,
in addition, claim and use those sums necessary to compensate Landlord for any
foreseeable or unforeseeable loss or damage caused by the act or omission by
Tenant, including, without limitation, any post default damages and such
remedies to which Landlord is entitled under the provisions of Section 15.2 of
this Lease. Subject to the remaining terms of this Section 4, and provided
Tenant is not in default and has not been in default at any time preceding the
effective date of any reduction of the Security Deposit (beyond any applicable
notice and cure periods) (each a “SD Reduction Effective Date”), Tenant shall
have the right to reduce the amount of the Security Deposit so that the new
Security Deposit amounts will be as follows: (i) $50,000.00 effective as of the
first day of the eighteenth (18th) full calendar month of the initial Term; (ii)
$30,000.00 effective as of the first day of the twenty-eighth (28th) full
calendar month of the initial Term; and (iii) $21,972.54 effective as of the
first day of the thirty-seventh (37th) full calendar month of the initial Term.
Notwithstanding anything to the contrary contained herein, if Tenant has been in
default under this Lease at any time prior to any SD Reduction Effective Date
and Tenant has failed to cure such default within any applicable cure period,
then Tenant shall have no further right to reduce the amount of the Security
Deposit as described herein. If Tenant is entitled to a reduction in the
Security Deposit, Tenant shall provide Landlord with written notice requesting
that the Security Deposit be reduced as provided above (the “Security Reduction
Notice”). If Tenant provides Landlord with a Security Reduction Notice, and
Tenant is entitled to reduce the Security Deposit as provided herein, Landlord
shall refund the applicable portion of the Security Deposit to Tenant within
forty-five (45) days after the later to occur of (a) Landlord’s receipt of the
Security Reduction Notice, or (b) the date upon which Tenant is entitled to a
reduction in the Security Deposit as provided above.

 



9 Bayshore Standard Lease Form

 

 

5.             USE AND COMPLIANCE WITH LAWS.

 

5.1       Use. The Premises shall be used and occupied for general business
office purposes and for no other use or purpose. Tenant shall comply with all
present and future Laws relating to Tenant’s use or occupancy of the Premises
(and make any repairs, alterations or improvements as required to comply with
all such Laws to the extent that such Laws relate to or are triggered by (a)
Tenant’s occupancy and particular use of the Premises (as opposed to general
office use), or (b) any Alterations made by or on behalf of Tenant (excluding
the Tenant Improvements)), and shall observe the “Building Rules” (as defined in
Section 27 - Rules and Regulations). Tenant shall not do, bring, keep or sell
anything in or about the Premises that is prohibited by, or that will cause a
cancellation of or an increase in the existing premium for, any insurance policy
covering the Property or any part thereof. Tenant shall not permit the Premises
to be occupied or used in any manner that will constitute waste or a nuisance,
or disturb the quiet enjoyment of or otherwise annoy other tenants in the
Building. Without limiting the foregoing, the Premises shall not be used for
educational activities, practice of medicine or any of the healing arts,
providing social services, for any governmental use (including embassy or
consulate use), or for personnel agency, customer service office, studios for
radio, television or other media, travel agency or reservation center operations
or uses. Tenant shall not, without the prior consent of Landlord, (i) bring into
the Building or the Premises anything that may cause substantial noise, odor or
vibration, overload the floors in the Premises or the Building or any of the
heating, ventilating and air-conditioning (“HVAC”), mechanical, elevator,
plumbing, electrical, fire protection, life safety, security or other systems in
the Building (“Building Systems”), or jeopardize the structural integrity of the
Building or any part thereof; (ii) connect to the utility systems of the
Building any apparatus, machinery or other equipment other than typical low
power task lighting or office equipment; or (iii) connect to any electrical
circuit in the Premises any equipment or other load with aggregate electrical
power requirements in excess of 80% of the rated connected load capacity of the
circuit. Tenant’s use of electricity shall never exceed the safe capacity of the
feeders to the Property or the risers or wiring installation of the Building.
Tenant agrees to reasonably cooperate with Landlord with respect to any
voluntary “green” or sustainable programs with respect to the Premises;
provided, however, that notwithstanding anything to the contrary, Tenant shall
not be responsible to make any improvements or alterations to the Premises or to
replace any equipment or property of Tenant in connection therewith unless
Landlord agrees to pay for all costs for such improvements, alterations or
replacements. The foregoing sentence shall not apply to Tenant’s construction of
the initial Tenant Improvements in the Premises.

 



10 Bayshore Standard Lease Form

 

 

5.2       Hazardous Materials.

 

(a)       Definitions.

 

(1)       “Hazardous Materials” shall mean any substance: (A) that now or in the
future is regulated or governed by, requires investigation or remediation under,
or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 etsue., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.

 

(2)       “Environmental Requirements” shall mean all present and future Laws,
orders, permits, licenses, approvals, authorizations and other requirements of
any kind applicable to Hazardous Materials.

 

(3)       “Handled by Tenant” and “Handling by Tenant” shall mean and refer to
any installation, handling, generation, storage, use, disposal, discharge,
release, abatement, removal, transportation, or any other activity of any type
by Tenant or its agents, employees, contractors, licensees, assignees,
sublessees, transferees or representatives (collectively, “Representatives”) or
its guests, customers, invitees, or visitors (collectively, “Visitors”), at or
about the Premises in connection with or involving Hazardous Materials.

 

(4)       “Environmental Losses” shall mean all costs and expenses of any kind,
damages, including foreseeable and unforeseeable consequential damages, fines
and penalties incurred in connection with any violation of and compliance with
Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises or Property.

 

(b)       Tenant’s Covenants. No Hazardous Materials shall be Handled by Tenant
at or about the Premises or Property without Landlord’s prior written consent,
which consent may be granted, denied, or conditioned upon compliance with
Landlord’s requirements, all in Landlord’s absolute discretion. Notwithstanding
the foregoing, normal quantities and use of those Hazardous Materials
customarily used in the conduct of general office activities, such as copier
fluids and cleaning supplies (“Permitted Hazardous Materials”), may be used and
stored at the Premises without Landlord’s prior written consent, provided that
Tenant’s activities at or about the Premises and Property and the Handling by
Tenant of all Hazardous Materials shall comply at all times with all
Environmental Requirements. At the expiration or termination of the Lease,
Tenant shall promptly remove from the Premises and Property all Hazardous
Materials Handled by Tenant at the Premises or the Property. Tenant shall keep
Landlord fully and promptly informed of all Handling by Tenant of Hazardous
Materials other than Permitted Hazardous Materials. Tenant shall be responsible
and liable for the compliance with all of the provisions of this Section by all
of Tenant’s Representatives and Visitors, and all of Tenant’s obligations under
this Section (including its indemnification obligations under paragraph (e)
below) shall survive the expiration or termination of this Lease.

 



11 Bayshore Standard Lease Form

 

 

(c)       Compliance. Tenant shall at Tenant’s expense promptly take all actions
required by any governmental agency or entity in connection with or as a result
of the Handling by Tenant of Hazardous Materials at or about the Premises or
Property, including inspection and testing, performing all cleanup, removal and
remediation work required with respect to those Hazardous Materials, complying
with all closure requirements and post-closure monitoring, and filing all
required reports or plans. All of the foregoing work and all Handling by Tenant
of all Hazardous Materials shall be performed in a good, safe and workmanlike
manner by consultants qualified and licensed to undertake such work and in a
manner that will not interfere with any other tenant’s quiet enjoyment of the
Property or Landlord’s use, operation, leasing and sale of the Property. Tenant
shall deliver to Landlord prior to delivery to any governmental agency, or
promptly after receipt from any such agency, copies of all permits, manifests,
closure or remedial action plans, notices, and all other documents relating to
the Handling by Tenant of Hazardous Materials at or about the Premises or
Property. If any lien attaches to the Premises or the Property in connection
with or as a result of the Handling by Tenant of Hazardous Materials, and Tenant
does not cause the same to be released, by payment, bonding or otherwise, within
ten (10) days after the attachment thereof, Landlord shall have the right but
not the obligation to cause the same to be released and any sums expended by
Landlord (plus Landlord’s administrative costs) in connection therewith shall be
payable by Tenant on demand.

 

(d)       Landlord’s Rights. Landlord shall have the right, but not the
obligation, to enter the Premises at any reasonable time and except in the case
of the emergency, upon reasonable prior notice (i) to confirm Tenant’s
compliance with the provisions of this Section 5.2, and (ii) to perform Tenant’s
obligations under this Section if Tenant has failed to do so after reasonable
notice to Tenant. Landlord shall also have the right to engage qualified
Hazardous Materials consultants to inspect the Premises and review the Handling
by Tenant of Hazardous Materials, including review of all permits, reports,
plans, and other documents regarding same. Tenant shall pay to Landlord on
demand the costs of Landlord’s consultants’ fees and all costs incurred by
Landlord in performing Tenant’s obligations under this Section. Landlord shall
use reasonable efforts to minimize any interference with Tenant’s business
caused by Landlord’s entry into the Premises, but Landlord shall not be
responsible for any interference caused thereby.

 

(e)       Tenant’s Indemnification. The term Landlord Parties (“Landlord
Parties”) refers singularly and collectively to Landlord and the shareholders,
partners, venturers, and members of Landlord, and the respective officers,
directors, employees, managers, owners and any affiliates or agents of such
entities and persons. Tenant agrees to indemnify, defend, protect and hold
harmless the Landlord Parties from all Environmental Losses and all other
claims, actions, losses, damages, liabilities, costs and expenses of every kind,
including reasonable attorneys’, experts’ and consultants’ fees and costs,
incurred at any time and arising from or in connection with the Handling by
Tenant of Hazardous Materials at or about the Property or Tenant’s failure to
comply in full with all Environmental Requirements with respect to the Premises.

 



12 Bayshore Standard Lease Form

 

 

6.            TENANT IMPROVEMENTS & ALTERATIONS.

 

6.1       Landlord and Tenant shall perform their respective obligations with
respect to design and construction of any improvements to be constructed and
installed in the Premises (the “Tenant Improvements”), as provided in the
Construction Rider. Except for any Tenant Improvements to be constructed by
Tenant as provided in the Construction Rider, Tenant shall not make any
alterations, improvements or changes to the Premises, including installation of
any security system or telephone or data communication wiring, (“Alterations”),
without Landlord’s prior written consent, which may be withheld in Landlord’s
reasonable discretion. Notwithstanding the foregoing, Tenant shall have the
right, without the consent of, but with prior written notice to, Landlord, to
make Alterations to the Premises which (i) are not structural in nature, (ii)
are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building Systems, (iv) do not affect the water tight
character of the Building or its roof, (v) do not move any interior walls or
otherwise change the layout of the Premises, and (vi) cost in the aggregate less
than Fifty Thousand Dollars ($50,000.00) during any calendar year (“Cosmetic
Changes”). Landlord may, in its sole discretion, withhold consent to any
alteration, addition or improvement that may affect the structure of the
Building or may adversely or materially affect, or otherwise require
modification to, any Building System. Any such Alterations shall be completed by
Tenant at Tenant’s sole cost and expense: (i) with due diligence, in a good and
workmanlike manner, using new materials; (ii) in compliance with plans and
specifications approved by Landlord; (iii) in compliance with the construction
rules and regulations promulgated by Landlord from time to time; (iv) in
accordance with all applicable Laws (including all work, whether structural or
non-structural, inside or outside the Premises, required to comply fully with
all applicable Laws and necessitated by Tenant’s work); and (v) subject to all
conditions which Landlord may in Landlord’s reasonable discretion impose. Such
conditions may include requirements for Tenant to: (i) with respect to
Alterations costing $15,000.00 or more, provide payment or performance bonds or
additional insurance (from Tenant or Tenant’s contractors, subcontractors or
design professionals); (ii) use contractors or subcontractors designated by
Landlord; and (iii) remove all or part of the Alterations prior to or upon
expiration or termination of the Term, as designated by Landlord.
Notwithstanding anything to the contrary contained herein, so long as Tenant’s
written request for consent for a proposed Alteration contains the following
statement in large, bold and capped font “PURSUANT TO SECTION 6 OF THE LEASE, IF
LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY TENANT IN
WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT
THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time Landlord gives
its consent for any Alterations, if it so does, Tenant shall also be notified
whether or not Landlord will require that such Alterations be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Paragraph 19.1 hereof, Tenant shall
be required to remove all Alterations made to the Premises except for any such
Alterations which Landlord expressly indicates or is deemed to have indicated
shall not be required to be removed from the Premises by Tenant. If Tenant’s
written notice strictly complies with the foregoing and if Landlord fails to
notify Tenant within twenty (20) days of Landlord’s receipt of such notice
whether Tenant shall be required to remove the subject alterations or
improvements at the expiration or earlier termination of this Lease, it shall be
assumed that Landlord shall require the removal of the subject Alterations. If
any work outside the Premises, or any work on or adjustment to any of the
Building Systems, is required in connection with or as a result of Tenant’s
work, such work shall be performed at Tenant’s expense by contractors designated
by Landlord. Landlord’s right to review and approve (or withhold approval of)
Tenant’s plans, drawings, specifications, contractor(s) and other aspects of
construction work proposed by Tenant is intended solely to protect Landlord, the
Property and Landlord’s interests. No approval or consent by Landlord shall be
deemed or construed to be a representation or warranty by Landlord as to the
adequacy, sufficiency, fitness or suitability thereof or compliance thereof with
applicable Laws or other requirements. Except as otherwise provided in
Landlord’s consent, all Alterations shall upon installation become part of the
realty and be the property of Landlord. Notwithstanding anything to the contrary
contained in this Section 6, Tenant shall not be required to remove any portion
of the Tenant Improvements described on the Work List as of the date of this
Lease (as such terms are defined in the Construction Rider).

 



13 Bayshore Standard Lease Form

 

 

6.2       Before making any Alterations, Tenant shall submit to Landlord for
Landlord’s prior approval reasonably detailed final plans and specifications
prepared by a licensed architect or engineer, a copy of the construction
contract, including the name of the contractor and all subcontractors proposed
by Tenant to make the Alterations and a copy of the contractor’s license. Tenant
shall reimburse Landlord upon demand for any expenses incurred by Landlord (not
to exceed $2,500.00) in connection with any Alterations made by Tenant,
including reasonable fees charged by Landlord’s contractors or consultants to
review plans and specifications prepared by Tenant and to update the existing
as-built plans and specifications of the Building to reflect the Alterations.
Before commencement of any Alterations Tenant shall (i) obtain all applicable
permits, authorizations and governmental approvals and deliver copies of the
same to Landlord, and (ii) give Landlord at least ten (10) days prior written
notice and shall cooperate with Landlord in posting and maintaining notices of
non-responsibility in connection with the Alterations. Within thirty (30) days
following the completion of any Alterations Tenant shall deliver to Landlord “as
built” plans showing the completed Alterations. The “as built” plans shall be
“hard copy” on paper and in digital form (if done on CAD), and show the
Alterations in reasonable detail, including (a) the location of walls,
partitions and doors, including fire exits and ADA paths of travel, (b)
electrical, plumbing and life safety fixtures, and (c) a reflected ceiling plan
showing the location of heating, ventilating and air conditioning registers,
lighting and life safety systems.

 

6.3       In connection with all Alterations (other than the Tenant
Improvements), Landlord shall be entitled to a construction coordination fee
equal to four percent (4%) of the first one hundred thousand dollars ($100,000)
of construction costs, three percent (3%) of the next four hundred thousand
dollars ($400,000) of construction costs, two percent (2%) of the next five
hundred thousand dollars ($500,000) of construction costs, and one percent (1%)
of any additional construction costs.

 



14 Bayshore Standard Lease Form

 

 

6.4       Tenant shall keep the Premises and the Property free and clear of all
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant. If any such lien attaches to the Premises or the Property,
and Tenant does not cause the same to be released by payment, bonding or
otherwise within ten (10) days after the attachment thereof, Landlord shall have
the right but not the obligation to cause the same to be released, and any sums
expended by Landlord (plus Landlord’s administrative costs) in connection
therewith shall be payable by Tenant on demand with interest thereon from the
date of expenditure by Landlord at the Interest Rate (as defined in Section 16.2
- Interest).

 

6.5       Subject to the provisions of Section 5 - Use and Compliance with Laws
and the other provisions of this Section 6, Tenant may install and maintain
furnishings, equipment, movable partitions, business equipment and other trade
fixtures (“Trade Fixtures”) in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building. Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures.

  

7.            MAINTENANCE AND REPAIRS.

 

7.1       By taking possession of the Premises Tenant agrees that the Premises
are then in a good and tenantable condition. Subject to the terms of Section 1
above, Tenant at Tenant’s expense but under the direction of Landlord, shall
repair and maintain the Premises, including the interior walls, floor coverings,
ceiling (ceiling tiles and grid), Tenant Improvements, Alterations, fire
extinguishers, the portion of Building Systems exclusively serving the Premises
(e.g., electrical outlets and fixtures, dedicated HVAC equipment, distribution
systems and registers) and any appliances (including dishwashers, hot water
heaters and garbage disposers) in the Premises, in good working condition (but
in no event in a condition worse than the condition existing as of the date on
which Landlord delivered possession of the Premises to Tenant), and keep the
Premises in a clean, safe and orderly condition.

 

7.2       Landlord shall maintain or cause to be maintained in reasonably good
order, condition and repair, the structural portions of the roof, foundations,
floors and exterior walls of the Building, the portion of the Building Systems
not covered by Tenant’s obligations in Section 7.1, and the public and common
areas of the Property, such as elevators, stairs, corridors and restrooms;
provided, however, that Tenant shall pay the cost of repairs for any damage
occasioned by Tenant’s use of the Premises or the Property or any act or
omission of Tenant or Tenant’s Representatives or Visitors, to the extent not
covered by the proceeds of Landlord’s property insurance. Landlord shall be
under no obligation to inspect the Premises. Tenant shall promptly report in
writing to Landlord any defective condition known to Tenant which Landlord is
required to repair. As a material part of the consideration for this Lease,
Tenant hereby waives any benefits of any applicable existing or future Law,
including the provisions of California Civil Code Sections 1932(1), 1941 and
1942, that allows a tenant to make repairs at its landlord’s expense.

 



15 Bayshore Standard Lease Form

 

 

7.3       Landlord hereby reserves the right, at any time and from time to time,
without liability to Tenant, and without constituting an eviction, constructive
or otherwise, or entitling Tenant to any abatement of rent or to terminate this
Lease or otherwise releasing Tenant from any of Tenant’s obligations under this
Lease:

 

(a)       To make alterations, additions, repairs, improvements to or in or to
decrease the size of area of, all or any part of the Building, the fixtures and
equipment therein, and the Building Systems;

 

(b)       To change the Building’s name or street address;

 

(c)       To install and maintain any and all signs on the exterior and interior
of the Building;

 

(d)       To reduce, increase, enclose or otherwise change at any time and from
time to time the size, number, location, lay-out and nature of the Common Areas
(including the Parking Facility) and other tenancies and premises in the
Property and to create additional rentable areas through use or enclosure of
common areas; and

 

(e)       If any governmental authority promulgates or revises any Law or
imposes mandatory or voluntary controls or guidelines on Landlord or the
Property relating to the use or conservation of energy or utilities or the
reduction of automobile or other emissions or reduction or management of traffic
or parking on the Property (collectively “Controls”), to comply with such
Controls, whether mandatory or voluntary, or make any alterations to the
Property related thereto.

 

(f)       In exercising its rights under this Section 7.3, Landlord agrees to
use commercially reasonable efforts to minimize any interruption to or
disruption of Tenant’s use of the Premises.

 

8.            TENANT’S TAXES. “Tenant’s Taxes” shall mean (a) all taxes,
assessments, license fees and other governmental charges or impositions levied
or assessed against or with respect to Tenant’s personal property or Trade
Fixtures in the Premises, whether any such imposition is levied directly against
Tenant or levied against Landlord or the Property, (b) all rental, excise, sales
or transaction privilege taxes arising out of this Lease (excluding, however,
state and federal personal or corporate income taxes measured by the income of
Landlord from all sources) imposed by any taxing authority upon Landlord or upon
Landlord’s receipt of any rent payable by Tenant pursuant to the terms of this
Lease (“Rental Tax”), and (c) any increase in Taxes attributable to inclusion of
a value placed on Tenant’s personal property, Trade Fixtures or Alterations.
Tenant shall pay any Rental Tax to Landlord in addition to and at the same time
as Base Rent is payable under this Lease, and shall pay all other Tenant’s Taxes
before delinquency (and, at Landlord’s request, shall furnish Landlord
satisfactory evidence thereof). If Landlord pays Tenant’s Taxes or any portion
thereof, Tenant shall reimburse Landlord upon demand for the amount of such
payment, together with interest at the Interest Rate from the date of Landlord’s
payment to the date of Tenant’s reimbursement.

 

9.            UTILITIES AND SERVICES.

 

9.1       Description of Services. Description of Services. The Business Hours
are specified in the Basic Lease Information (“Business Hours”). The business
days are weekdays except public holidays (“Business Days”). During the Term
Landlord shall furnish to the Premises for ordinary office use and occupancy:
janitorial services on Business Days; and reasonable amounts of electricity for
building standard lighting and use of office equipment requiring only 120 volt
standard outlet power. Landlord shall furnish reasonable amounts of heat,
ventilation and air-conditioning for the Premises during Business Hours.
Landlord shall also provide the Building with normal fluorescent tube
replacement for building standard fixtures, washing of perimeter windows,
elevator service, and common area toilet room cleaning and supplies.

 



16 Bayshore Standard Lease Form

 

 

9.2       Payment for Additional Utilities and Services.

 

(a)       Upon request by Tenant in accordance with the procedures established
by Landlord from time to time for furnishing heating, ventilation and air
conditioning service at times other than Business Hours on Business Days,
Landlord shall furnish such service to Tenant and Tenant shall pay for such
services on an hourly basis at the then prevailing rate established for the
Building by Landlord. As of the date of this Lease, the prevailing rate for
furnishing HVAC Service at times other than Business Hours on Business Days is
$55.00 per hour per suite which may be changed from time to time in Landlord’s
sole discretion.

 

(b)       If the temperature otherwise maintained in any portion of the Premises
by the HVAC systems of the Building is affected as a result of (i) any lights,
machines or equipment used by Tenant in the Premises, or (ii) the occupancy of
the Premises by more than one person per 180 square feet of rentable area, then
Landlord shall have the right to install any machinery or equipment reasonably
necessary to restore the temperature, including modifications to the standard
air-conditioning equipment. The cost of any such equipment and modifications,
including the cost of installation and any additional cost of operation and
maintenance of the same, shall be paid by Tenant to Landlord upon demand.

 

(c)       If Tenant’s usage of electricity, water or any other utility service
exceeds the use of such utility Landlord reasonably determines to be typical,
normal and customary for the Building, Landlord may determine the amount of such
excess use by any reasonable means (including the installation at Landlord’s
request but at Tenant’s expense of a separate meter or other measuring device)
and charge Tenant for the cost of such excess usage. Examples of excess
electrical usage include, but are not limited to, material consumption of
electricity outside Building Hours, or consumption of extraordinary amounts of
electricity at any time, such as for the operation of above standard server(s)
for an office tenant occupying comparable space, for dedicated HVAC equipment
for the Premises, or for other equipment requiring power in excess of standard
120 volt outlet power; provided, that Tenant shall be permitted to operate small
normal and customary servers that require normal electrical consumption, as
reasonably determined by Landlord, and that are otherwise in compliance with the
terms and conditions of this Lease. In addition, Landlord may impose a
reasonable charge for the use of any additional or unusual janitorial services
required by Tenant because of any unusual Tenant Improvements or Alterations,
the carelessness of Tenant or the nature of Tenant’s business (including hours
of operation).

 



17 Bayshore Standard Lease Form

 

 

9.3       Interruption of Services. In the event of an interruption in, or
failure or inability to provide any of the services or utilities described in
Section 9.1 - “Description of Services” (a “Service Failure”), such Service
Failure shall not, regardless of its duration, constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant or, except as provided below in this Section 9.3, entitle
Tenant to an abatement of rent or to terminate this Lease.

 

(a)       If any Service Failure not caused by Tenant or its Representatives
prevents Tenant from reasonably using a material portion of the Premises and
Tenant in fact ceases to use such portion of the Premises, Tenant shall be
entitled to an abatement of Base Rent and Additional Rent with respect to the
portion of the Premises that Tenant is prevented from using by reason of such
Service Failure in the following circumstances: (i) if Landlord fails to
commence reasonable efforts to remedy the Service Failure within five (5)
Business Days following the occurrence of the Service Failure, and such failure
has persisted and continuously prevented Tenant from using a material portion of
the Premises during that period, the abatement of rent shall commence on the
sixth (6th) Business Day following the Service Failure and continue until Tenant
is no longer so prevented from using such portion of the Premises; and (ii) if
the Service Failure in all events is not remedied within thirty (30) days
following the occurrence of the Service Failure and Tenant in fact does not use
such portion of the Premises for an uninterrupted period of thirty (30) days or
more by reason of such Service Failure, the abatement of rent shall commence no
later than the thirty-first (31st) day following the occurrence of the Service
Failure and continue until Tenant is no longer so prevented from using such
portion of the Premises.

 

(b)       If a Service Failure is caused by Tenant or its Representatives,
Landlord shall nonetheless remedy the Service Failure, at the expense of Tenant,
pursuant to Landlord’s maintenance and repair obligations under Section 7 -
“Maintenance and Repair” or Section 12.1 “Landlord’s Duty to Repair,” as the
case may be, but Tenant shall not be entitled to an abatement of rent or to
terminate this Lease as a result of any such Service Failure.

 

(c)       Notwithstanding Tenant’s entitlement to rent abatement under the
preceding provisions, Tenant shall continue to pay Tenant’s then current rent
until such time as Landlord and Tenant agree on the amount of the rent
abatement. If Landlord and Tenant are unable to agree on the amount of such
abatement within ten (10) Business Days of the date they commence negotiations
regarding the abatement, then either party may submit the matter to binding
arbitration pursuant to Sections 1280 et seq. of the California Code of Civil
Procedure.

 

(d)       If any Service Failure is caused by fire or other casualty then the
provisions of Section 12 – “Damage or Destruction” shall control.

 

(e)       Where the cause of a Service Failure is within the control of a public
utility or other public or quasi-public entity outside Landlord’s control,
notification to such utility or entity of the Service Failure and request to
remedy the failure shall constitute “reasonable efforts” by Landlord to remedy
the Service Failure.

 

(f)       Tenant hereby waives the provisions of California Civil Code Section
1932(1) or any other applicable existing or future law, ordinance or
governmental regulation permitting the termination of this Lease due to such
interruption, failure or inability.

 

9.4       Sole Electrical Representative. Landlord shall maintain exclusive
control over and be the sole representative with respect to reception,
utilization and distribution of electric power, regardless of point or means of
origin, use or generation. Tenant shall not have the right to contract directly
with any provider of electrical power or services.

 



18 Bayshore Standard Lease Form

 

 

9.5       Telecommunications. Tenant shall have the right to contract directly
with telecommunications and media service providers (each a “Telecommunications
Provider”) of Tenant’s choice, subject to the provisions of this Section 9.5 and
other provisions of this Lease. Upon request from Tenant Landlord agrees to
deliver to Tenant a list of Telecommunication Providers then serving the
Building. If Tenant desires to (a) obtain service from or enter into a contract
with any Telecommunication Provider which at the time of Tenant’s request does
not serve the Building, or (b) obtain services which will require installation
of new equipment by a Telecommunication Provider then serving the Building, then
prior to providing service, any such Telecommunication Provider must enter into
a written agreement with Landlord, acceptable to Landlord in Landlord’s sole
discretion, setting forth the terms and conditions of the access to be granted
to any such Telecommunication Provider. Landlord shall not be obligated to incur
any expense, liability or costs in connection with any Telecommunication
Provider proposed by Tenant. All installations made by Telecommunication
Providers shall be subject to Landlord’s prior written approval and shall be
made in accordance with the provisions of Section 6 of this Lease.

 

9.6       Direct Billing. If Tenant is billed directly by a public utility with
respect to Tenant’s electrical usage at the Premises, then, upon request, Tenant
shall provide monthly electrical utility usage for the Premises to Landlord for
the period of time requested by Landlord (in electronic or paper format) or, at
Landlord’s option, provide any written authorization or other documentation
required for Landlord to request information regarding Tenant’s electricity
usage with respect to the Premises directly from the applicable utility company.

 

10.          EXCULPATION AND INDEMNIFICATION.

 

10.1     Landlord’s Indemnification of Tenant. Landlord shall indemnify,
protect, defend and hold Tenant harmless from and against any claims, actions,
liabilities, damages, costs or expenses, including reasonable consultants’,
expert witnesses’ and attorneys’ fees and costs incurred in defending against
the same (“Claims”) asserted by any third party against Tenant for loss, injury
or damage, to the extent such loss, injury or damage is caused by the willful
misconduct or gross negligent acts or omissions of Landlord or its authorized
representatives.

 

10.2     Tenant’s Indemnification of Landlord. Tenant shall indemnify, protect,
defend and hold the Landlord Parties harmless from and against Claims arising
from (a) the acts or omissions of Tenant or Tenant’s Representatives or Tenant’s
Visitors in or about the Property, or (b) any construction or other work or
maintenance undertaken by Tenant on the Premises or elsewhere in the Property
(including any design defects), or (c) any breach or default under this Lease by
Tenant, or (d) any loss, injury or damage, howsoever and by whomsoever caused,
to any person or property arising out of or relating to Tenant’s occupancy or
operation, and occurring in or about the Premises or the elsewhere in the
Property, excepting only Claims described in this clause (d) to the extent they
are caused by the willful misconduct or gross negligent acts or omissions of
Landlord or its authorized representatives.

 

10.3     Damage to Tenant and Tenant’s Property. The Landlord Parties shall not
be liable to Tenant for any loss, injury or other damage to Tenant or to
Tenant’s property in or about the Premises or the Property from any cause
(including defects in the Property or in any equipment in the Property; fire,
explosion or other casualty; bursting, rupture, leakage or overflow of any
plumbing or other pipes or lines, sprinklers, tanks, drains, drinking fountains
or washstands in, above, or about the Premises or the Property; or acts of other
tenants in the Property), unless caused by the gross negligence or willful
misconduct of Landlord or its authorized representative or agents. Except as
otherwise provided in this Section 10, Tenant hereby waives all claims against
Landlord Parties for any such loss, injury or damage and the cost and expense of
defending against claims relating thereto, including any loss, injury or damage
caused by Landlord’s negligence (active or passive) or willful misconduct.
Notwithstanding any other provision of this Lease to the contrary, in no event
shall Landlord be liable to Tenant for any punitive or consequential damages or
damages for loss of business by Tenant.

 



19 Bayshore Standard Lease Form

 

 

10.4     Survival. The obligations of the parties under this Section 10 shall
survive the expiration or termination of this Lease.

 

11.          INSURANCE.

 

11.1     Tenant’s Insurance.

 

(a)       Liability Insurance. Tenant shall at all times throughout the Term
(and any

 

time prior to the Tenn during which Tenant is granted access to the Premises)
maintain in full force, commercial general liability insurance providing
coverage on an occurrence form basis with limits of not less than Two Million
Dollars ($2,000,000.00) each occurrence for bodily injury and property damage
combined, Two Million Dollars ($2,000,000.00) annual general aggregate, and Two
Million Dollars ($2,000,000.00) products and completed operations annual
aggregate. Tenant’s liability insurance policy or policies shall: (i) include
premises and operations liability coverage, products and completed operations
liability coverage, broad form property damage coverage including completed
operations, blanket contractual liability coverage including, to the maximum
extent possible, coverage for the indemnification obligations of Tenant under
this Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all named and additional insureds under
the policy; (iii) provide that defense costs are paid in addition to and do not
deplete any of the policy limits; (iv) cover liabilities arising out of or
incurred in connection with Tenant’s use or occupancy of the Premises or the
Property; (v) extend coverage to cover liability for the actions of Tenant’s
Representatives and Visitors; and (vi) either designate separate limits for the
Property acceptable to Landlord, or provide that the entire insured limits are
available for occurrences relating to the Property. Each policy of liability
insurance required by this Section shall: (i) contain a separation of insureds
clause or otherwise provide cross-liability coverage; (ii) provide that any
waiver of subrogation rights or release prior to a loss does not void coverage;
(iii) provide that it is primary insurance; (iv) name as additional insureds the
Landlord Parties, the Property Manager identified in the Basic Lease Information
(the “Property Manager”), all Mortgagees (as defined in Section 20.2 of this
Lease) and such other parties in interest as Landlord may reasonably designate
to Tenant in writing; and (v) provide that any failure to comply with the
reporting provisions under the policies shall not affect coverage provided such
additional insureds. Such additional insureds shall be provided at least the
same extent of coverage as is provided to Tenant under such policies. All
endorsements effecting such additional insured status shall be at least as broad
as additional insured endorsement form number CG 20 11 01 96 promulgated by the
Insurance Services Office.

 



20 Bayshore Standard Lease Form

 

 

(b)       Property Insurance. Tenant shall at all times (including any
construction or installation periods, whether or not included in the Term)
maintain in effect with respect to any Alterations and Tenant’s Trade Fixtures
and personal property, commercial property insurance providing coverage, on an
“all risk” or “special form” basis, in an amount equal to at least 90% of the
full replacement cost of the covered property. Tenant may carry such insurance
under a blanket policy, provided that such policy provides coverage equivalent
to a separate policy. During the Term, the proceeds from any such policies of
insurance shall be used for the repair or replacement of the Alterations, Trade
Fixtures and personal property so insured. The Landlord Parties shall be
provided coverage under such insurance to the extent of their insurable interest
and, if requested by Landlord, both Landlord and Tenant shall sign all documents
reasonably necessary or proper in connection with the settlement of any claim or
loss under such insurance. Landlord will have no obligation to carry insurance
on any Alterations or on Tenant’s Trade Fixtures or personal property.

 

(c)       Requirements For All Policies. Each policy of insurance required under
this Section 11.1 shall: (i) be in a form, and written by an insurer, reasonably
acceptable to Landlord, (ii) be maintained at Tenant’s sole cost and expense,
and (iii) require at least ten (10) days’ written notice to Landlord prior to
any cancellation, nonrenewal or modification of insurance coverage. Insurance
companies issuing such policies shall have rating classifications of “A” or
better and financial size category ratings of “VIII” or better according to the
latest edition of the A.M. Best Key Rating Guide. All insurance companies
issuing such policies shall be admitted carriers licensed to do business in the
state where the Property is located. Any deductible amount under such insurance
shall not exceed $20,000. Tenant shall provide to Landlord, upon request,
evidence that the insurance required to be carried by Tenant pursuant to this
Section, including any endorsement effecting the additional insured status, is
in full force and effect and that premiums therefor have been paid.

 

(d)       Updating Coverage. Tenant shall increase the amounts of insurance as
required by any Mortgagee, and, not more frequently than once every three (3)
years, as recommended by Landlord’s insurance broker, if, in the opinion of
either of them, the amount of insurance then required under this Lease is not
adequate; provided, however, that except to the extent required by any
Mortgagee, the levels and types of insurance so requested by Landlord are
commensurate with the levels and types of coverage then being required by
landlords of comparable buildings in the vicinity of the Building. Any limits
set forth in this Lease on the amount or type of coverage required by Tenant’s
insurance shall not limit the liability of Tenant under this Lease.

 

(e)       Certificates of Insurance. Prior to any entry into or occupancy of the
Premises by Tenant, and not less than ten (10) days prior to expiration of any
policy thereafter, Tenant shall furnish to Landlord a certificate of insurance
reflecting that the insurance required by this Section is in force, accompanied
by an endorsement showing the required additional insureds satisfactory to
Landlord in substance and form.

 

11.2      Landlord’s Insurance. During the Term, to the extent such coverages
are available at a commercially reasonable cost, Landlord shall maintain in
effect insurance on the Building with responsible insurers, on an “all risk” or
“special form” basis, insuring the Building and the Tenant Improvements in an
amount equal to at least 90% of the replacement cost thereof, excluding land,
foundations, footings and underground installations. Landlord may, but shall not
be obligated to, carry insurance against additional perils and/or in greater
amounts.

 



21 Bayshore Standard Lease Form

 

 

11.3       Mutual Waiver of Right of Recovery & Waiver of Subrogation. Landlord
and Tenant each hereby waive any right of recovery against each other and their
respective partners, managers, members, shareholders, officers, directors and
authorized representatives for any loss or damage that is covered by any policy
of property insurance maintained by either party (or required by this Lease to
be maintained) with respect to the Premises or the Property or any operation
therein, regardless of cause, including negligence (active or passive) of the
party benefiting from the waiver. If any such policy of insurance relating to
this Lease or to the Premises or the Property does not permit the foregoing
waiver or if the coverage under any such policy would be invalidated as a result
of such waiver, the party maintaining such policy shall obtain from the insurer
under such policy a waiver of all right of recovery by way of subrogation
against either party in connection with any claim, loss or damage covered by
such policy.

 

12.          DAMAGE OR DESTRUCTION.

 

12.1       Landlord’s Duty to Repair.

 

(a)       If all or a substantial part of the Premises are rendered untenantable
or inaccessible by damage to all or any part of the Property from fire or other
casualty during the Term, then, unless either party is entitled to and elects to
terminate this Lease pursuant to Sections 12.2 - Landlord’s Right to Terminate
and 12.3 - Tenant’s Right to Terminate, Landlord shall, at its expense, use
reasonable efforts to repair and restore the Premises and/or the Property, as
the case may be, to substantially their former condition to the extent permitted
by then applicable Laws; provided, however, that in no event shall Landlord have
any obligation for repair or restoration beyond the extent of insurance proceeds
received by Landlord for such repair or restoration, or for any of Tenant’s
personal property, Trade Fixtures or Alterations.

 

(b)       If Landlord is required or elects to repair damage to the Premises
and/or the Property, this Lease shall continue in effect, but Tenant’s Base Rent
and Additional Rent shall be abated with regard to any portion of the Premises
that Tenant is prevented from using by reason of such damage or its repair from
the date of the casualty until substantial completion of Landlord’s repair of
the affected portion of the Premises as required under this Lease. In no event
shall Landlord be liable to Tenant by reason of any injury to or interference
with Tenant’s business or property arising from fire or other casualty or by
reason of any repairs to any part of the Property necessitated by such casualty.

 

12.2       Landlord’s Right to Terminate. Landlord may elect to terminate this
Lease following damage by fire or other casualty under the following
circumstances:

 

(a)       If, in the reasonable judgment of Landlord, the Premises and the
Property cannot be substantially repaired and restored under applicable Laws
within nine (9) months from the date of the casualty;

 

(b)       If, in the reasonable judgment of Landlord, adequate proceeds are not,
for any reason, made available to Landlord from Landlord’s insurance policies
(and/or from Landlord’s funds made available for such purpose, at Landlord’s
sole option) to make the required repairs;

 



22 Bayshore Standard Lease Form

 

 

(c)       If the Building is damaged or destroyed to the extent that, in the
reasonable judgment of Landlord, the cost to repair and restore the Building
would exceed fifteen percent (15%) of the full replacement cost of the Building,
whether or not the Premises are at all damaged or destroyed; or

 

(d)       If the fire or other casualty occurs during the last year of the Term
or if upon completion of repair and restoration, there would be less than one
(1) year remaining in the Term.

 

If any of the circumstances described in subparagraphs (a), (b), (c) or (d) of
this Section 12.2 occur or arise, Landlord shall give Tenant notice within
ninety (90) days after the date of the casualty, specifying whether Landlord
elects to terminate this Lease as provided above and, if not, Landlord’s
estimate of the time required to complete Landlord’s repair obligations under
this Lease.

 

12.3      Tenant’s Right to Terminate. If all or a substantial part of the
Premises are rendered untenantable or inaccessible by damage to all or any part
of the Property from fire or other casualty, and Landlord does not elect to
terminate as provided above, then Tenant may elect to terminate this Lease if
Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease is greater than nine (9) months, in which event
Tenant may elect to terminate this Lease by giving Landlord notice of such
election to terminate within thirty (30) days after Landlord’s notice to Tenant
pursuant to Section 12.2 - Landlord’s Right to Terminate. In addition to
Landlord’s and Tenant’s right to terminate as provided herein, Tenant shall have
the right to terminate this Lease if: (i) a material portion of the Premises is
rendered untenantable by fire or other casualty and such damage cannot
reasonably be repaired (as determined by Landlord) within ninety (90) days after
Landlord’s receipt of all required permits to restore the Premises; (ii) there
is less than one (1) year of the Term remaining on the date of such casualty;
(iii) the casualty was not caused by the negligence or willful misconduct of
Tenant or any of Tenant’s Representatives or Visitors; and (iv) Tenant provides
Landlord with written notice of its intent to terminate within thirty (30) days
after the date Tenant is notified that the damage cannot be repaired within such
sixty (60) day period.

 

12.4      Waiver. Landlord and Tenant each hereby waive the provisions of
California Civil Code Sections 1932(2), 1933(4) and any other applicable
existing or future Law permitting the termination of a lease agreement in the
event of damage or destruction under any circumstances other than as provided in
Sections 12.2 - Landlord’s Right to Terminate and 12.3 - Tenant’s Right to
Terminate.

 

13.          CONDEMNATION.

 

13.1       Definitions.

 

(a)       “Award” shall mean all compensation, sums, or anything of value
awarded, paid or received on a total or partial Condemnation.

 



23 Bayshore Standard Lease Form

 

 

(b)       “Condemnation” shall mean (i) a permanent taking (or a temporary
taking for a period extending beyond the end of the Term) pursuant to the
exercise of the power of condemnation or eminent domain by any public or
quasi-public authority, private corporation or individual having such power
(“Condemnor”), whether by legal proceedings or otherwise, or (ii) a voluntary
sale or transfer by Landlord to any such authority, either under threat of
condemnation or while legal proceedings for condemnation are pending.

 

(c)       “Date of Condemnation” shall mean the earlier of the date that title
to the property taken is vested in the Condemnor or the date the Condemnor has
the right to possession of the property being condemned.

 

13.2       Effect on Lease.

 

(a)       If the Premises are totally taken by Condemnation, this Lease shall
terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if the portion of the Premises remaining after the Condemnation
will be unsuitable for Tenant’s continued use, then upon notice to Landlord
within thirty (30) days after Landlord notifies Tenant of the Condemnation,
Tenant may terminate this Lease effective as of the Date of Condemnation.

 

(b)       If fifteen percent (15%) or more of the Property or of the parcel(s)
of land on which the Building is situated or of the Parking Facility or of the
floor area in the Building is taken by Condemnation, or if as a result of any
Condemnation the Building is no longer reasonably suitable for use as an office
building, whether or not any portion of the Premises is taken, Landlord may
elect to terminate this Lease, effective as of the Date of Condemnation, by
notice to Tenant within thirty (30) days after the Date of Condemnation.

 

(c)       If all or a portion of the Premises is temporarily taken by a
Condemnor for a period not extending beyond the end of the Term, this Lease
shall remain in full force and effect.

 

13.3      Restoration. If this Lease is not terminated as provided in Section
13.2 - Effect on Lease, Landlord, at its expense, shall diligently proceed to
repair and restore the Premises to substantially its former condition (to the
extent permitted by then applicable Laws) and/or repair and restore the Building
to an architecturally complete office building; provided, however, that
Landlord’s obligations to so repair and restore shall be limited to the amount
of any Award received by Landlord and not required to be paid to any Mortgagee
(as defined in Section 20.2 below). In no event shall Landlord have any
obligation to repair or replace any improvements in the Premises beyond the
amount of any Award received by Landlord for such repair or to repair or replace
any of Tenant’s personal property, Trade Fixtures, or Alterations.

 

13.4      Abatement and Reduction of Rent. If any portion of the Premises is
taken in a Condemnation or is rendered permanently untenantable by repairs
necessitated by the Condemnation, and this Lease is not terminated, the Base
Rent and Additional Rent payable under this Lease shall be proportionally
reduced as of the Date of Condemnation based upon the percentage of rentable
square feet in the Premises so taken or rendered permanently untenantable. In
addition, if this Lease remains in effect following a Condemnation and Landlord
proceeds to repair and restore the Premises, the Base Rent and Additional Rent
payable under this Lease shall be abated during the period of such repair or
restoration to the extent such repairs prevent Tenant’s use of the Premises.

 



24 Bayshore Standard Lease Form

 

 

13.5       Awards. Any Award made shall be paid to Landlord, and Tenant hereby
assigns to Landlord, and waives all interest in or claim to, any such Award,
including any claim for the value of the unexpired Term; provided, however, that
Tenant shall be entitled to receive, or to prosecute a separate claim for, an
Award for a temporary taking of the Premises or a portion thereof by a Condemnor
where this Lease is not terminated (to the extent such Award relates to the
unexpired Term), or an Award or portion thereof separately designated for
relocation expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, Trade Fixtures or Alterations,
provided that in no event will any Award to Tenant reduce any Award to which
Landlord would otherwise be entitled.

 

13.6       Waiver. Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future Law allowing either party to petition for a termination of
this Lease upon a partial taking of the Premises and/or the Property.

 

14.       ASSIGNMENT AND SUBLETTING.

 

14.1       Landlord’s Consent Required. Tenant shall not assign this Lease or
any interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Section 14)
shall not be unreasonably withheld. Subject to the terms of Section 14.9 below,
if Tenant is a business entity, any direct or indirect transfer of fifty percent
(50%) or more of the ownership interest of the entity (whether in a single
transaction or in the aggregate through more than one transaction), including a
merger or consolidation, shall be deemed a Transfer. Notwithstanding any
provision in this Lease to the contrary, Tenant shall not mortgage, pledge,
hypothecate or otherwise encumber this Lease or all or any part of Tenant’s
interest under this Lease. Any assignee, subtenant, user or other transferee
under any proposed Transfer is herein called a “Proposed Transferee”. Any
assignee, subtenant, user or other transferee is herein called a “Transferee”.

 

14.2       Reasonable Consent.

 

(a)       At least forty-five (45) days prior to any proposed Transfer, Tenant
shall submit in writing to Landlord (i) the name and legal composition of the
Proposed Transferee; (ii) the nature of the business proposed to be carried on
in the Premises; (iii) a current balance sheet, and income and cash flow
statements for the last two years and such other reasonable financial and other
information concerning the Proposed Transferee as Landlord may request; and (iv)
a copy of the proposed assignment, sublease or other agreement governing the
proposed Transfer in final form. Within fifteen (15) Business Days after
Landlord shall have received all such information it shall notify Tenant whether
it approves or disapproves such Transfer or if it elects to proceed under
Section 14.7 - Landlord’s Right to Space.

 



25 Bayshore Standard Lease Form

 

 

(b)       Tenant acknowledges and agrees that, among other circumstances for
which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold consent where (i) the Proposed
Transferee does not intend itself to occupy the entire portion of the Premises
assigned or sublet, (ii) Landlord reasonably disapproves of the Proposed
Transferee’s business operating ability or history, reputation or
creditworthiness or the character of the business to be conducted by the
Proposed Transferee at the Premises, (iii) the Proposed Transferee is a
governmental agency or unit or an existing tenant or an affiliate of an existing
tenant (other than Tenant) in the Building, (iv) the proposed Transfer would
violate any “exclusive” rights of any tenants in the Building, (v) Landlord or
Landlord’s agent has shown space in the Building to the Proposed Transferee or
responded to any inquiries from the Proposed Transferee or the Proposed
Transferee’s agent concerning availability of space in the Building, at any time
within the preceding nine months, (vi) a proposed Transfer would violate any
Encumbrance, (vii) any Mortgagee objects to the proposed Transfer, or (viii) the
proposed agreement governing the Transfer purports to expand the Tenant’s rights
under the Lease, or modify or constrain any of Landlord’s rights under the
Lease, or (ix) Landlord otherwise determines that the proposed Transfer would
have the effect of decreasing the value of the Property or increasing the
expenses associated with operating, maintaining and repairing the Property. In
no event may Tenant publicly offer or advertise all or any portion of the
Premises for assignment or sublease at a rental less than seventy-five percent
(75%) of that then sought by Landlord for a direct lease (non-sublease) of
comparable space in the Building; provided, however, that the foregoing shall
not be deemed to be a minimum requirement on the actual sublease rental rate
Tenant may charge an approved or permitted subtenant in any applicable sublease.

 

14.3       Excess Consideration. If Landlord consents to a Transfer, Tenant
shall pay to Landlord, as Additional Rent, within ten (10) days after receipt by
Tenant, fifty percent (50%) of all “Transfer Consideration”, which shall mean
any consideration paid or payable by the Transferee for the Transfer. In the
case of a sublease, Transfer Consideration includes any “key money” or other
non-rent consideration payable in connection with the sublease, plus the excess
of the rent payable by the subtenant over the amount of Base Rent and Additional
Rent payable hereunder applicable to the subleased space, less the direct,
out-of-pocket expenses and costs for necessary Alterations, reasonable
attorneys’ fees and brokerage commission costs paid by Tenant to procure the
subtenant. Any such costs for Alterations, reasonable attorneys’ fees and
brokerage commissions shall be amortized on a straight basis over the term of
the sublease. In the case of an assignment (including any Transfer resulting
from a change in ownership, merger or consolidation), Transfer Consideration
includes the value of the Lease (whether or not expressly allocated or otherwise
provided for in such transaction) and any other consideration paid or payable by
the Transferee for the assignment of the Lease, less the direct, out-of-pocket
expenses and costs for reasonably necessary Alterations made for the subject
transfer, reasonable attorneys’ fees, and reasonable brokerage commissions paid
by Tenant to procure the assignment.

 

14.4       No Release Of Tenant. No consent by Landlord to any Transfer shall
relieve Tenant of any obligation to be performed by Tenant under this Lease,
whether occurring before or after such consent, assignment, subletting or other
Transfer. Each Transferee shall be jointly and severally liable with Tenant (and
Tenant shall be jointly and severally liable with each Transferee) for the
payment of rent (or, in the case of a sublease, rent in the amount set forth in
the sublease) and for the performance of all other terms and provisions of this
Lease. The consent by Landlord to any Transfer shall not relieve Tenant or any
such Transferee from the obligation to obtain Landlord’s express prior written
consent to any subsequent Transfer by Tenant or any Transferee. The acceptance
of rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer.

 



26 Bayshore Standard Lease Form

 

 

14.5       Expenses and Attorneys’ Fees. Tenant shall pay to Landlord on demand
all costs and expenses (including reasonable attorneys’ fees which fees shall
not to exceed $2,500.00 per request for Landlord’s consent to a proposed
Transfer so long as the documentation is commercially reasonable and Tenant
and/or the proposed Transferee does not materially or unreasonably negotiate the
terms and conditions of Landlord’s consent documentation) incurred by Landlord
in connection with reviewing or consenting to any proposed Transfer (including
any request for consent to, or any waiver of Landlord’s rights in connection
with, any security interest in any of Tenant’s property at the Premises).

 

14.6       Effectiveness of Transfer. Prior to the date on which any Transfer
becomes effective (whether or not requiring Landlord’s consent), Tenant shall
deliver to Landlord a counterpart of the fully executed Transfer document and
Landlord’s standard form of Consent to Assignment or Consent to Sublease
executed by Tenant and the Transferee in which each of Tenant and the Transferee
confirms its obligations pursuant to this Lease. Failure or refusal of a
Transferee to execute any such instrument shall not release or discharge the
Transferee from liability as provided herein. The voluntary, involuntary or
other surrender of this Lease by Tenant, or a mutual cancellation by Landlord
and Tenant, shall not work a merger, and any such surrender or cancellation
shall, at the option of Landlord, either terminate all or any existing subleases
or operate as an assignment to Landlord of any or all of such subleases.

 

14.7       Landlord’s Right to Space. Notwithstanding any of the above
provisions of this Section to the contrary, if Tenant notifies Landlord that it
desires to enter into a Transfer, Landlord, in lieu of consenting to such
Transfer, may elect (a) in the case of an assignment or a sublease of the entire
Premises, to terminate this Lease, or (b) in the case of a sublease for a term
greater than fifty (50%) of the remaining term of this Lease and which sublease
results in more than fifty percent (50%) of the entire Premises being subleased
at any given time, to terminate this Lease as it relates to the space proposed
to be subleased by Tenant. In such event, this Lease will terminate (or the
space proposed to be subleased will be removed from the Premises subject to this
Lease and the Base Rent and Tenant’s Share under this Lease shall be
proportionately reduced) on the earlier of (x) sixty (60) days after the date of
Landlord’s notice to Tenant making the election set forth in this Section 14.7,
or (y) the date the Transfer was proposed to be effective, if such date is
specified in Tenant’s notice to Landlord regarding the proposed Transfer, and
Landlord may lease such space to any party, including the prospective Transferee
identified by Tenant. Notwithstanding the provisions of this Section 14.7 to the
contrary, if (i) Tenant proposes to sublease a portion of the Premises, and (ii)
Landlord elects to terminate this Lease with respect to the space Tenant
proposes to sublease, then Tenant shall have the right to rescind (a
“Rescission”) any such termination by Landlord only with respect to any sublease
which cumulatively, whether through one (1) or more subleases, does not result
in Tenant subleasing, in the aggregate, more than seventy-five percent (75%) of
the rentable area in the Premises. Any Rescission shall be effective, if at all,
only by Tenant giving Landlord written notice (“Tenant’s Rescission Notice”)
within five (5) Business Days following Landlord’s written notice of termination
pursuant to the provisions of this Section 14.7. Upon Tenant giving Tenant’s
Rescission Notice, (iii) this Lease shall remain in full force and effect in
accordance with the provisions contained herein, and (iv) Tenant shall be deemed
to have withdrawn the request for consent to a sublease, and the proposed
sublease which was the basis for Landlord’s termination under the provisions of
this Section 14.7 shall be void, and of no force and effect. Tenant shall not
have the right to rescind Landlord’s termination of a sublease which
cumulatively would result in Tenant subleasing more than seventy-five percent
(75%) of the rentable area in the Premises.

 



27 Bayshore Standard Lease Form

 

 

14.8       Assignment of Sublease Rents. Tenant hereby absolutely and
irrevocably assigns to Landlord any and all rights to receive rent and other
consideration from any sublease and agrees that Landlord, as assignee or as
attorney-in-fact for Tenant for purposes hereof, or a receiver for Tenant
appointed on Landlord’s application may (but shall not be obligated to) collect
such rents and other consideration and apply the same toward Tenant’s
obligations to Landlord under this Lease; provided, however, that Landlord
grants to Tenant at all times prior to occurrence of any breach or default by
Tenant (which breach or default continues beyond any applicable notice and cure
periods) a revocable license to collect such rents (which license shall
automatically and without notice be and be deemed to have been revoked and
terminated immediately upon any Event of Default).

 

14.9       Permitted Transfers. Notwithstanding any provision contained in the
Section 14 to the contrary, Tenant shall have the right, without the consent of
Landlord, upon ten (10) days prior written notice to Landlord, to Transfer this
Lease to any of the following entities (each a “Permitted Transferee”, a
Transfer to a Permitted Transferee being a “Permitted Transfer”), so long as the
Permitted Transferee has a tangible net worth sufficient to fulfill the
obligations of the original Tenant under this Lease being assumed by the
Permitted Transferee and no less than the tangible net worth of Tenant
immediately prior to such Transfer, and so long as such Transfer is not
objectionable to Landlord under any of Subsections 14.2(b)(iii), (iv), (vi),
(viii) or (ix) of this Lease: (i) a successor corporation related to Tenant by
merger, consolidation, or non-bankruptcy reorganization, (ii) a purchaser of at
least ninety percent (90%) of Tenant’s assets as an ongoing concern, or (iii) an
“Affiliate” of Tenant. The provisions of Sections 14.3 and 14.7 shall not apply
with respect to a Permitted Transfer, but any Permitted Transfer pursuant to the
provisions of this Section 14.9 shall be subject to all of the other provisions
of this Lease. Tenant shall remain liable under this Lease after any such
transfer. For the purposes of this Article 14, the term “Affiliate” of Tenant
shall mean and refer to any entity controlling, controlled by or under common
control with Tenant or Tenant’s parent or subsidiary, as the case may be.
“Control” as used herein shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
controlled entity; and the ownership, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty percent (50%) of the voting
interest in any entity. Notwithstanding Tenant’s right to make a Permitted
Transfer pursuant to the provisions of this Section 14.9, Tenant may not,
through use of its rights under this Article 14 in two or more transactions
(whether separate transactions or steps or phases of a single transaction), at
one time or over time, whether by first assigning this Lease to a subsidiary and
then merging the subsidiary into another entity or selling the stock of the
subsidiary or by other means, assign or sublease the Premises, or transfer
control of Tenant, to any person or entity which is not a subsidiary, affiliate
or controlling corporation of the original Tenant, as then constituted, existing
prior to the commencement of such transactions, without first obtaining
Landlord’s prior written consent and complying with all other applicable
provisions of this Section 14.

 



28 Bayshore Standard Lease Form

 

 

15.          DEFAULT AND REMEDIES.

 

15.1       Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” by Tenant:

 

(a)       Tenant fails to make any payment of Rent when due, or any amount
required to replenish the Security Deposit as provided in Section 4 above, if
payment in full is not received by Landlord within three (3) days after written
notice that it is due. If Landlord accepts any past due Rent, such acceptance
shall not be a waiver of any other prior breach by Tenant under this Lease,
other than the failure of Tenant to pay the particular past due Rent which
Landlord has accepted.

 

(b)       Tenant abandons the Premises and fails to pay rent hereunder.

 

(c)       Tenant fails timely to deliver any subordination document, estoppel
certificate or financial statement requested by Landlord within the applicable
time period specified in Sections 20 - Encumbrances - and 21 - Estoppel
Certificates and Financial Statements - below.

 

(d)       Tenant violates the restrictions on Transfer set forth in Section 14
Assignment and Subletting.

 

(e)       Tenant ceases doing business as a going concern; makes an assignment
for the benefit of creditors; is adjudicated an insolvent, files a petition (or
files an answer admitting the material allegations of a petition) seeking relief
under any state or federal bankruptcy or other statute, law or regulation
affecting creditors’ rights; all or substantially all of Tenant’s assets are
subject to judicial seizure or attachment and are not released within 30 days,
or Tenant consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for Tenant or for all or any substantial part of Tenant’s assets.

 

(f)       Tenant fails, within ninety (90) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other statute, law or regulation affecting creditors’ rights, to have such
proceedings dismissed, or Tenant fails, within ninety (90) days after an
appointment, without Tenant’s consent or acquiescence, of any trustee, receiver
or liquidator for Tenant or for all or any substantial part of Tenant’s assets,
to have such appointment vacated.

 

(g)       Tenant fails to perform or comply with any provision of this Lease
other than those described in (a) through (f) above, and does not fully cure
such failure within thirty (30) days after notice to Tenant or, if such failure
cannot be cured within such thirty (30)-day period, Tenant fails within such
thirty (30)-day period to commence, and thereafter diligently proceed with, all
actions necessary to cure such failure as soon as reasonably possible but in all
events within one hundred twenty (120) days of such notice; provided, however,
that if Landlord in Landlord’s reasonable judgment determines, at the end of
said thirty (30)-day period, that such failure cannot or will not be cured by
Tenant within such one hundred twenty (120) days, then such failure shall
constitute an Event of Default immediately upon such notice to Tenant.

 



29 Bayshore Standard Lease Form

 

 

15.2       Remedies. Upon the occurrence of an Event of Default, Landlord shall
have the following remedies, which shall not be exclusive but shall be
cumulative and shall be in addition to any other remedies now or hereafter
allowed by law:

 

(a)       Landlord may terminate Tenant’s right to possession of the Premises at
any time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including re-entry into the Premises, efforts to relet the Premises, reletting
of the Premises for Tenant’s account, storage of Tenant’s personal property and
Trade Fixtures, acceptance of keys to the Premises from Tenant or exercise of
any other rights and remedies under this Section, shall constitute an acceptance
of Tenant’s surrender of the Premises or constitute a termination of this Lease
or of Tenant’s right to possession of the Premises. Upon such termination in
writing of Tenant’s right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages
from Tenant as provided in California Civil Code Section 1951.2 and any other
applicable existing or future Law providing for recovery of damages for such
breach, including the worth at the time of award of the amount by which the rent
which would be payable by Tenant hereunder for the remainder of the Term after
the date of the award of damages, including Additional Rent as reasonably
estimated by Landlord, exceeds the amount of such rental loss as Tenant proves
could have been reasonably avoided, discounted at the discount rate published by
the Federal Reserve Bank of San Francisco for member banks at the time of the
award plus one percent (1%).

 

(b)       Landlord shall have the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).

 

(c)       Landlord may cure the Event of Default at Tenant’s expense. If
Landlord pays any sum or incurs any expense in curing the Event of Default,
Tenant shall reimburse Landlord upon demand for• the amount of such payment or
expense with interest at the Interest Rate from the date the sum is paid or the
expense is incurred until Landlord is reimbursed by Tenant.

 

(d)       Landlord may remove all Tenant’s property from the Premises, and such
property may be stored by Landlord in a public warehouse or elsewhere at the
sole cost and for the account of Tenant. If Landlord does not elect to store any
or all of Tenant’s property left in the Premises, Landlord may consider such
property to be abandoned by Tenant, and Landlord may thereupon dispose of such
property in any manner deemed appropriate by Landlord. Any proceeds realized by
Landlord on the disposal of any such property shall be applied first to offset
all expenses of storage and sale, then credited against Tenant’s outstanding
obligations to Landlord under this Lease, and any balance remaining after
satisfaction of all obligations of Tenant under this Lease shall be delivered to
Tenant.

 



30 Bayshore Standard Lease Form

 

 

16.          LATE CHARGE AND INTEREST.

 

16.1       Late Charge. If any payment of Rent is not received by Landlord when
due, Tenant shall pay to Landlord on demand as a late charge an additional
amount equal to four percent (4%) of the overdue payment. A late charge shall
not be imposed more than once on any particular installment not paid when due,
but imposition of a late charge on any payment not made when due does not
eliminate or supersede late charges imposed on other (prior) payments not made
when due or preclude imposition of a late charge on other installments or
payments not made when due.

 

16.2      Interest. In addition to the late charges referred to above, which are
intended to defray Landlord’s costs resulting from late payments, any payment
from Tenant to Landlord not paid when due shall at Landlord’s option bear
interest from the date due until paid to Landlord by Tenant at the rate of
twelve percent (12%) per annum or the maximum lawful rate that Landlord may
charge to Tenant under applicable laws, whichever is less (the “Interest Rate”).
Acceptance of any late charge and/or interest shall not constitute a waiver of
Tenant’s default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.

 

17.          WAIVER. No provisions of this Lease shall be deemed waived by
either party unless such waiver is in a writing signed by such party. The waiver
by either party of any breach of any provision of this Lease shall not be deemed
a waiver of such provision or of any subsequent breach of the same or any other
provision of this Lease. No delay or omission in the exercise of any right or
remedy of either party upon any default by the other party shall impair such
right or remedy or be construed as a waiver. Landlord’s acceptance of any
payments of rent due under this Lease shall not be deemed a waiver of any
default by Tenant under this Lease (including Tenant’s recurrent failure to
timely pay rent) other than Tenant’s nonpayment of the accepted sums, and no
endorsement or statement on any check or payment or in any letter or document
accompanying any check or payment shall be deemed an accord and satisfaction.
Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

 

18.          ENTRY, INSPECTION AND CLOSURE. Upon reasonable oral or written
notice to Tenant (and without notice in emergencies), Landlord and its
authorized representatives may enter the Premises at all reasonable times to:
(a) determine whether the Premises are in good condition, (b) determine whether
Tenant is complying with its obligations under this Lease, (c) perform any
maintenance or repair of the Premises or the Building that Landlord has the
right or obligation to perform, (d) install or repair improvements for other
tenants where access to the Premises is required for such installation or
repair, (e) serve, post or keep posted any notices required or allowed under the
provisions of this Lease, (f) show the Premises to prospective brokers, agents,
buyers, transferees, Mortgagees or tenants provided that Landlord may only show
the Premises to prospective tenants during the last nine (9) months of the Term,
or (g) do any other act or thing necessary for the safety or preservation of the
Premises or the Building. When reasonably necessary Landlord may temporarily
close entrances, doors, corridors, elevators or other facilities in the Building
without liability to Tenant by reason of such closure. Landlord shall use
commercially reasonable efforts to conduct its activities under this Section in
a manner that will minimize inconvenience to Tenant without incurring additional
expense to Landlord. In no event shall Tenant be entitled to an abatement of
rent on account of any entry by Landlord, and Landlord shall not be liable in
any manner for any inconvenience, loss of business or other damage to Tenant or
other persons arising out of Landlord’s entry on the Premises in accordance with
this Section. No action by Landlord pursuant to this paragraph shall constitute
an eviction of Tenant, constructive or otherwise, entitle Tenant to an abatement
of rent or to terminate this Lease or otherwise release Tenant from any of
Tenant’s obligations under this Lease.

 



31 Bayshore Standard Lease Form

 

 

19.          SURRENDER AND HOLDING OVER.

 

19.1      Surrender. Upon the expiration or termination of this Lease, Tenant
shall surrender the Premises and all Tenant Improvements and Alterations to
Landlord broom-clean and in their original condition, except for reasonable wear
and tear, damage from casualty or condemnation, any changes resulting from
approved Alterations and Landlord’s express obligations hereunder; provided,
however, that prior to the expiration or termination of this Lease Tenant shall,
at Landlord’s request, remove all telephone and other cabling installed in the
Building by Tenant and remove from the Premises all Tenant’s personal property
and any Trade Fixtures and, subject to Section 6.1 — Tenant Improvements &
Alterations, all Alterations that Landlord has elected to require Tenant to
remove as provided in Section 6.1 - Tenant Improvements & Alterations, and
repair any damage caused by such removal. If such removal is not completed
before the expiration or termination of the Term, Landlord shall have the right
(but no obligation) to remove the same, and Tenant shall pay Landlord on demand
for all costs of removal and storage thereof and for the rental value of the
Premises for the period from the end of the Term through the end of the time
reasonably required for such removal. Landlord shall also have the right to
retain or dispose of all or any portion of such property if Tenant does not pay
all such costs and retrieve the property within ten (10) days after notice from
Landlord (in which event title to all such property described in Landlord’s
notice shall be transferred to and vest in Landlord). Tenant waives all Claims
against Landlord for any damage or loss to Tenant resulting from Landlord’s
removal, storage, retention, or disposition of any such property. Upon
expiration or termination of this Lease or of Tenant’s possession, whichever is
earliest, Tenant shall surrender all keys to the Premises or any other part of
the Building and shall deliver to Landlord all keys for or make known to
Landlord the combination of locks on all safes, cabinets and vaults that may be
located in the Premises. Tenant’s obligations under this Section shall survive
the expiration or termination of this Lease.

 

19.2       Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or termination of this Lease, Tenant’s continued possession shall be
on the basis of a tenancy at the sufferance of Landlord. No act or omission by
Landlord, other than its specific written consent, shall constitute permission
for Tenant to continue in possession of the Premises, and if such consent is
given or declared to have been given by a court judgment, Landlord may terminate
Tenant’s holdover tenancy at any time upon seven (7) days written notice. In
such event, Tenant shall continue to comply with or perform all the terms and
obligations of Tenant under this Lease, except that the monthly Base Rent shall
be one hundred fifty percent (150%) of the Base Rent payable in the last full
month prior to the termination hereof on a per diem basis for each day Tenant
remains in possession for the first sixty (60) days of any such holdover period.
Commencing on the sixty first (61st) day, such rate shall be increased to two
hundred percent (200%) of the Base Rent payable in the last full month prior to
the termination hereof Acceptance by Landlord of rent after such termination
shall not constitute a renewal or extension of this Lease; and nothing contained
in this provision shall be deemed to waive Landlord’s right of re-entry or any
other right hereunder or at law. Tenant shall indemnify, defend and hold
Landlord harmless from and against all Claims arising or resulting directly or
indirectly from Tenant’s failure to timely surrender the Premises, including (i)
any rent payable by or any loss, cost, or damages claimed by any prospective
tenant of the Premises, and (ii) Landlord’s damages as a result of such
prospective tenant rescinding or refusing to enter into the prospective lease of
the Premises by reason of such failure to timely surrender the Premises.

 



32 Bayshore Standard Lease Form

 

 

20.          ENCUMBRANCES.

 

20.1       Subordination. This Lease is expressly made subject and subordinate
to any mortgage, deed of trust, ground lease, underlying lease or like
encumbrance affecting any part of the Property or any interest of Landlord
therein which is now existing or hereafter executed or recorded (“Encumbrance”);
provided, however, that such subordination shall only be effective, as to future
Encumbrances, if the holder of the Encumbrance agrees in writing that this Lease
shall survive the termination of the Encumbrance by lapse of time, foreclosure
or otherwise so long as Tenant is not in default under this Lease beyond any
applicable notice and cure period. Provided the conditions of the preceding
sentence are satisfied, Tenant shall execute and deliver to Landlord, within ten
(10) Business Days after written request therefor by Landlord and in a form
reasonably requested by Landlord, and the holder of any Encumbrance, any
additional documents evidencing the subordination of this Lease with respect to
any such Encumbrance and the nondisturbance agreement of the holder of any such
Encumbrance, which documents may include customary commercially reasonable
terms, such as the agreement of Tenant to provide such holder notice and
opportunity to cure any Landlord default under the Lease (including the
opportunity to take possession of the Property as provided in the Encumbrance).
If the interest of Landlord in the Property is transferred pursuant to or in
lieu of proceedings for enforcement of any Encumbrance (including, without
limitation, any judicial foreclosure or foreclosure by a power of sale in a deed
of trust), Tenant shall, at the request of the new owner, immediately attorn to,
and become the tenant of, the new owner, and this Lease shall continue in full
force and effect as a direct lease between the transferee and Tenant on the
terms and conditions set forth in this Lease and, at such new owner’s request,
shall execute a new lease confirming the lease terms of this Lease. In
furtherance of the foregoing, any such successor to the Landlord shall not be
liable for any offsets, defenses, claims, counterclaims, liabilities or
obligations of the “landlord” under the Lease accruing prior to the date that
such new owner exercises its rights pursuant to the preceding sentence.

 

20.2      Mortgagee Protection. Tenant agrees to give any holder of any
Encumbrance covering any part of the Property (“Mortgagee”), by registered mail,
a copy of any notice of default served upon Landlord, provided that prior to
such notice Tenant has been notified in writing (by way of notice of assignment
of rents and leases, or otherwise) of the address of such Mortgagee. If Landlord
shall have failed to cure such default within thirty (30) days from the
effective date of such notice of default, then the Mortgagee shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
to cure such default (including the time necessary to foreclose or otherwise
terminate its Encumbrance, if necessary to effect such cure), and this Lease
shall not be terminated so long as such remedies are being diligently pursued.

 



33 Bayshore Standard Lease Form

 

 

21.          ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.

 

21.1       Estoppel Certificates. Within ten (10) Business Days after written
request therefor, Tenant shall execute and deliver to Landlord, in a form
provided by or satisfactory to Landlord, a certificate stating that this Lease
is in full force and effect, describing this Lease and any amendments or
modifications hereto, acknowledging that this Lease is subordinate or prior, as
the case may be, to any Encumbrance and stating any other information Landlord
may reasonably request, including the commencement and expiration dates of the
Term, the monthly Base Rent, the date to which Rent has been paid, the amount of
any security deposit or prepaid rent, whether either party hereto is in default
under the terms of the Lease, whether Landlord has completed its construction
obligations hereunder (if any), and whether Tenant has accepted the Premises.
Any person or entity purchasing, acquiring an interest in or extending financing
with respect to the Property shall be entitled to rely upon any such
certificate. If Tenant fails to deliver such certificate within ten (10)
Business Days after Landlord’s second written request therefor, Tenant shall be
liable to Landlord for any damages incurred by Landlord including any profits or
other benefits from any financing of the Property or any interest therein which
are lost or made unavailable as a result, directly or indirectly, of Tenant’s
failure or refusal to timely execute or deliver such estoppel certificate.

 

21.2      Financial Statements. Within ten (10) days after written request
therefor, but not more than once a year, Tenant shall deliver to Landlord a copy
of the financial statements (including at least a year end balance sheet, a
statement of profit and loss, and a statement of cash flows) of Tenant (and of
each guarantor of Tenant’s obligations under this Lease) for each of the three
most recently completed years, prepared in accordance with generally accepted
accounting principles (and, if such is Tenant’s normal practice, audited by an
independent certified public accountant), all then available subsequent interim
statements, and such other financial information as may reasonably be requested
by Landlord or required by any Mortgagee.

 

22.          NOTICES. Any notice, demand, request, consent or approval that
either party desires or is required to give to the other party under this Lease
shall be in writing and shall be served personally, delivered by messenger or
courier service, or sent by U.S. certified mail, return receipt requested,
postage prepaid, addressed to the other party at the party’s address for notices
set forth in the Basic Lease Information. Any notice required pursuant to any
Laws may be incorporated into, given concurrently with or given separately from
any notice required under this Lease. Notices shall be deemed to have been given
and be effective on the earlier of (a) receipt (or refusal of delivery or
receipt); or (b) one (1) day after acceptance by the independent service for
delivery, if sent by independent messenger or courier service, or three (3) days
after mailing if sent by mail in accordance with this Section. Either party may
change its address for notices hereunder, effective fifteen (15) days after
notice to the other party complying with this Section. If Tenant sublets the
Premises, notices from Landlord shall be effective on the subtenant when given
to Tenant pursuant to this Section.

 



34 Bayshore Standard Lease Form

 

 

23.          ATTORNEYS’ FEES. In the event of any dispute between Landlord and
Tenant in any way related to this Lease, and whether involving contract and/or
tort claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment (collectively, “Fees”). The “prevailing party”
shall be determined based upon an assessment of which party’s major arguments or
positions taken in the action or proceeding could fairly be said to have
prevailed (whether by compromise, settlement, abandonment by the other party of
its claim or defense, final decision, after any appeals, or otherwise) over the
other party’s major arguments or positions on major disputed issues. Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment. The Fees shall be deemed an “actual pecuniary loss” within the meaning
of Bankruptcy Code Section 365(b)(1)(B), and notwithstanding the foregoing, all
Fees incurred by either party in any bankruptcy case filed by or against the
other party, from and after the order for relief until this Lease is rejected or
assumed in such bankruptcy case, will be “obligations of the debtor” as that
phrase is used in Bankruptcy Code Section 365(d)(3).

 

24.          QUIET POSSESSION. Subject to Tenant’s full and timely performance
of all of Tenant’s obligations under this Lease and subject to the terms of this
Lease, including Section 20 Encumbrances, Tenant shall have the quiet possession
of the Premises throughout the Term as against any persons or entities lawfully
claiming by, through or under Landlord.

 

25.          SECURITY MEASURES. Landlord may, but shall be under no obligation
to, implement security measures for the Property, such as the registration or
search of all persons entering or leaving the Building, requiring identification
for access to the Building, evacuation of the Building for cause, suspected
cause, or for drill purposes, the issuance of magnetic pass cards or keys for
Building or elevator access and other actions that Landlord deems necessary or
appropriate to prevent any threat of property loss or damage, bodily injury or
business interruption; provided, however, that such measures shall be
implemented in a way as not to materially inconvenience tenants of the Building
unreasonably. If Landlord uses an access card system, Landlord may require
Tenant to pay Landlord a deposit for each after-hours Building access card
issued to Tenant. Tenant shall be responsible for any loss, theft or breakage of
any such cards, which must be returned by Tenant to Landlord upon expiration or
earlier termination of the Lease. Landlord may retain the deposit for any card
not so returned. Landlord shall at all times have the right to change, alter or
reduce any such security services or measures. Tenant shall cooperate and comply
with, and cause Tenant’s Representatives and Visitors to cooperate and comply
with, such security measures. Landlord, its agents and employees shall have no
liability to Tenant or its Representatives or Visitors for the implementation or
exercise of, or the failure to implement or exercise, any such security measures
or for any resulting disturbance of Tenant’s use or enjoyment of the Premises.

 

26.          FORCE MAJEURE. If Landlord is delayed, interrupted or prevented
from performing any of its obligations under this Lease, including its
obligations under the Construction Rider (if any), and such delay, interruption
or prevention is due to fire, act of God, governmental act or failure to act,
terrorist act, labor dispute, unavailability of labor or materials or any other
cause outside the reasonable control of Landlord, then the time for performance
of the affected obligations of Landlord shall be extended for a period
equivalent to the period of such delay, interruption or prevention.

 



35 Bayshore Standard Lease Form

 

 

27.          RULES AND REGULATIONS. Tenant shall be bound by and shall comply
with the rules and regulations attached to and made a part of this Lease as
Exhibit C to the extent those rules and regulations are not in conflict with the
terms of this Lease, as well as any reasonable rules and regulations hereafter
adopted by Landlord for all tenants of the Building, upon notice to Tenant
thereof (collectively, the “Building Rules”). Landlord shall not be responsible
to Tenant or to any other person for any violation of, or failure to observe,
the Building Rules by any other tenant or other person.

 

28.          LANDLORD’S LIABILITY. The term “Landlord,” as used in this Lease,
shall mean only the owner or owners of the Building at the time in question. In
the event of any conveyance of title to the Building, then from and after the
date of such conveyance, the transferor Landlord shall be relieved of all
liability with respect to Landlord’s obligations to be performed under this
Lease after the date of such conveyance. Notwithstanding any other term or
provision of this Lease, the liability of Landlord for its obligations under
this Lease is limited solely to Landlord’s interest in the Building as the same
may from time to time be encumbered, and no personal liability shall at any time
be asserted or enforceable against any other assets of Landlord or against
Landlord’s partners or members or its or their respective partners,
shareholders, members, directors, officers or managers on account of any of
Landlord’s obligations or actions under this Lease.

 

29.          CONSENTS AND APPROVALS.

 

29.1      Determination in Good Faith. Wherever the consent, approval, judgment
or determination of Landlord is required or permitted under this Lease, Landlord
may exercise its good faith business judgment in granting or withholding such
consent or approval or in making such judgment or determination without
reference to any extrinsic standard of reasonableness, unless the specific
provision contained in this Lease providing for such consent, approval, judgment
or determination specifies that Landlord’s consent or approval is not to be
unreasonably withheld, or that such judgment or determination is to be
reasonable, or otherwise specifies the standards under which Landlord may
withhold its consent. If it is determined that Landlord failed to give its
consent where it was required to do so under this Lease, Tenant shall be
entitled to injunctive relief but shall not to be entitled to monetary damages
or to terminate this Lease for such failure.

 

29.2       No Liability Imposed on Landlord. The review and/or approval by
Landlord of any item or matter to be reviewed or approved by Landlord under the
terms of this Lease or any Exhibits or Addenda hereto shall not impose upon
Landlord any liability for the accuracy or sufficiency of any such item or
matter or the quality or suitability of such item for its intended use. Any such
review or approval is for the sole purpose of protecting Landlord’s interest in
the Property, and no third parties, including Tenant or the Representatives and
Visitors of Tenant or any person or entity claiming by, through or under Tenant,
shall have any rights as a consequence thereof

 



36 Bayshore Standard Lease Form

 

 

30.          WAIVER OF RIGHT TO JURY TRIAL. To the extent permitted by
applicable Law, Landlord and Tenant waive their respective rights to trial by
jury of any contract or tort claim, counterclaim, cross-complaint, or cause of
action in any action, proceeding, or hearing brought by either party against the
other on any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Premises, including any claim of injury or damage or the enforcement of any
remedy under any current or future law, statute, regulation, code, or ordinance.

 

31.          BROKERS. Landlord shall pay the fee or commission of the broker or
brokers identified in the Basic Lease Information (the “Broker”) in accordance
with Landlord’s separate written agreement with the Broker, if any. Tenant
warrants and represents to Landlord that in the negotiating or making of this
Lease neither Tenant nor anyone acting on Tenant’s behalf has dealt with any
broker or finder who might be entitled to a fee or commission for this Lease
other than the Broker. Tenant shall indemnify and hold Landlord harmless from
any claim or claims, including costs, expenses and attorney’s fees incurred by
Landlord asserted by any other broker or finder for a fee or commission based
upon any dealings with or statements made by Tenant or Tenant’s Representatives.
Landlord shall indemnify and hold Tenant harmless from any claim or claims,
including costs, expenses and attorney’s fees incurred by Tenant asserted by any
other broker or finder for a fee or commission based upon any dealings with or
statements made by Landlord or Landlord’s Representatives.

 

32.          RELOCATION OF PREMISES. For the purpose of maintaining an
economical and proper distribution of tenants acceptable to Landlord throughout
the Building, commencing on the first day of the twenty-fifth (25th) month of
the initial Term of this Lease, Landlord shall have the right from time to time
during the Term to relocate the Premises within the Building (but during the
initial Term of this Lease, Landlord shall not exercise such right to relocate
Tenant more than one (1) time), provided that (a) the rentable and usable area
of the new Premises is of equivalent size to the existing Premises, subject to a
variation of up to fifteen percent (15%), (b) Landlord, not Tenant, shall pay
the cost of providing tenant improvements in the new Premises (Tenant shall have
no liability for any construction management fee related to any such tenant
improvements), which shall be substantially comparable to those in the existing
Premises, (c) if Tenant relocates into larger Premises under the provisions of
this Section, then during the remainder of the initial Term the total Base Rent
and Additional Rent shall not increase after such relocation for comparable
dates as Tenant would otherwise pay in the existing Premises prior to such
relocation, (d) Landlord shall pay reasonable costs (to the extent such costs
are submitted in writing to Landlord and approved in writing by Landlord prior
to such move) of (i) moving Tenant’s Trade Fixtures and personal property to the
new Premises, (ii) relocating wiring and cabling to the new Premises and (iii)
new stationery and business cards to replace the then existing stock on hand in
the Premises and which may be required by any change in address, and (e) the new
Premises shall be located on the ground floor of the Building. Landlord shall
deliver to Tenant written notice of Landlord’s election to relocate the
Premises, specifying the new location and the amount of rent payable therefor,
at least one hundred twenty (120) days prior to the date the relocation is to be
effective.

 

33.          OFAC. Tenant hereby represents and warrants that neither Tenant,
nor any persons or entities holding any legal or beneficial interest whatsoever
in Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 



37 Bayshore Standard Lease Form

 

 

34.          ENTIRE AGREEMENT. This Lease, including the Exhibits and any
Addenda attached hereto, and the documents referred to herein, if any,
constitute the entire agreement between Landlord and Tenant with respect to the
leasing of space by Tenant in the Building, and supersede all prior or
contemporaneous agreements, understandings, proposals and other representations
by or between Landlord and Tenant, whether written or oral, all of which are
merged herein. Neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Premises, the Building, the
Property or this Lease except as expressly set forth herein, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein. The submission of this Lease for examination
does not constitute an option for the Premises and this Lease shall become
effective as a binding agreement only upon execution and delivery thereof by
Landlord to Tenant.

 

35.          MISCELLANEOUS. This Lease may not be amended or modified except by
a writing signed by Landlord and Tenant. Subject to Section 14 - Assignment and
Subletting and Section 28 - Landlord’s Liability, this Lease shall be binding on
and shall inure to the benefit of the parties and their respective successors,
assigns and legal representatives. The determination that any provisions hereof
may be void, invalid, illegal or unenforceable shall not impair any other
provisions hereof and all such other provisions of this Lease shall remain in
full force and effect. The unenforceability, invalidity or illegality of any
provision of this Lease under particular circumstances shall not render
unenforceable, invalid or illegal other provisions of this Lease, or the same
provisions under other circumstances. This Lease shall be construed and
interpreted in accordance with the laws (excluding conflict of laws principles)
of the State in which the Building is located. The provisions of this Lease
shall be construed in accordance with the fair meaning of the language used and
shall not be strictly construed against either party, even if such party drafted
the provision in question. When required by the context of this Lease, the
singular includes the plural. Wherever the term “including” is used in this
Lease, it shall be interpreted as meaning “including, but not limited to” the
matter or matters thereafter enumerated. The captions contained in this Lease
are for purposes of convenience only and are not to be used to interpret or
construe this Lease. If more than one person or entity is identified as Tenant
hereunder, the obligations of each and all of them under this Lease shall be
joint and several. Time is of the essence with respect to this Lease, except as
to the conditions relating to the delivery of possession of the Premises to
Tenant. Neither Landlord nor Tenant shall record this Lease. This Lease may be
executed and delivered by facsimile in one or more counterparts, each of which
shall constitute one and the same Lease. If this Lease is signed and delivered
in such manner, Landlord and Tenant shall promptly deliver an original signed
version to the other. Any digital image copy of this Lease (to the extent fully
executed and delivered) shall be treated by the parties as a true and correct
original of the same and admissible as best evidence to the extent permitted by
a court of proper jurisdiction.

 

36.          AUTHORITY. If Tenant is a corporation, partnership, limited
liability company or other form of business entity, Tenant warrants and
represents that Tenant is a duly organized and validly existing entity, that
Tenant has full right and authority to enter into this Lease and that the
persons signing on behalf of Tenant are authorized to do so and have the power
to bind Tenant to this Lease. Tenant shall provide Landlord upon request with
evidence reasonably satisfactory to Landlord confirming the foregoing
representations.

 

[SIGNATURE PAGE FOLLOWS]

 



38 Bayshore Standard Lease Form

 

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 



TENANT:   LANDLORD:       SYSOREX GLOBAL HOLDINGS CORP.,   ECI TWO BAYSHORE LLC,
a Nevada corporation   a Delaware limited liability company         By: /S/
NADIR ALI   By: Embarcadero Capital Investors Two LP, Name: NADIR ALI      a
Delaware limited partnership, Title:  CEO     its sole member                By:
/s/ WENDY LOUNDERMON     By: Embarcadero Capital Partners LLC,  Name:

WENDY LOUNDERMON

      a Delaware limited liability company,  Title: CFO       its sole general
partner                         By: /s/ ERIC YOPES             ERIC YOPES      
      MANAGER

 

(For corporate entities, signature by TWO corporate officers is required: one by
(x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)

 



39 Bayshore Standard Lease Form

 

 

EXHIBIT A

 

ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 21, 2014
BETWEEN
ECI TWO BAYSHORE LLC, AS LANDLORD,
AND
SYSOREX GLOBAL HOLDINGS CORP., AS TENANT (“LEASE”)

 

THE PREMISES

 

 [ex10lvii_1.jpg]

 

 

 

  Exhibit A, Page 1 [ex10lvii_3.jpg]      Initials



 Bayshore Standard Lease Form

 

 

EXHIBIT B

 

ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 21, 2014
BETWEEN
ECI TWO BAYSHORE LLC, AS LANDLORD,
AND
SYSOREX GLOBAL HOLDINGS CORP., AS TENANT (“LEASE”)

 

CONSTRUCTION RIDER

 

1.       Tenant Improvements. Landlord shall with reasonable diligence through a
contractor, and/or subcontractors, designated by Landlord perform the Work List
(as defined below) items in the Premises as provided for in this Construction
Rider (“Tenant Improvements”). Upon request by Landlord, Tenant shall designate
in writing an individual authorized to act as Tenant’s Representative with
respect to all approvals, directions and authorizations pursuant to this
Construction Rider. Landlord shall have no obligation to perform any work to
prepare the Premises for use or occupancy by Tenant except as expressly provided
herein and as otherwise expressly provided in Section 1 of the Lease. Landlord,
at its sole cost and expense (subject to the terms and provisions of Section 1.1
below) shall perform improvements to the Premises in accordance with the
following work list (the “Work List”) using Building standard methods, materials
and finishes and as otherwise reasonably determined by Landlord.

 

WORK LIST

 

(a)Construct a kitchen in the Premises with a sink, upper and lower cabinetry
and a dishwasher;

 

(b)Replace existing carpeting in the Premises with new Building standard
carpeting, as selected by Tenant;

 

(c)Repaint currently painted exposed, interior walls of the Premises in a color
selected by Tenant;

 

(d)Install glass entry doors in the Premises that are substantially similar to
the glass entry doors currently installed in Suite 185 of the Building;

 

(e)Construct the “Division” demising wall, as shown on the plan attached hereto
as Schedule 1;

 

(f)Remove one (1) wall in the Premises, as shown on the plan attached hereto as
Schedule 1; and

 

(g)Remove the closet located in the conference room within the Premises, as
shown on the plan attached hereto as Schedule 1.

 

 



  Exhibit B, Page 1 [ex10lvii_3.jpg]      Initials





 Bayshore Standard Lease Form

 

 

1.1.       All other work and upgrades, subject to Landlord’s approval, shall be
at Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent. Tenant shall be responsible for
any Tenant Delay (defined below) in completion of the Tenant Improvements
resulting from any such other work and upgrades requested or performed by
Tenant.

 

1.2.       Landlord’s supervision or performance of any work for or on behalf of
Tenant shall not be deemed to be a representation by Landlord that such work
complies with applicable insurance requirements or that the improvements
constructed will be adequate for Tenant’s use.

 

1.3.       Construction. Landlord shall proceed with reasonable diligence to
cause the Tenant Improvements to be Substantially Completed on or prior to the
Scheduled Commencement Date. The Tenant Improvements shall be deemed to be
“Substantially Completed” when they have been completed except for finishing
details, minor omissions, decorations and mechanical adjustments of the type
normally found on an architectural “punch list”. (The definition of
Substantially Completed shall also define the terms “Substantial Completion” and
“Substantially Complete.”)

 

Following Substantial Completion of the Tenant Improvements and before Tenant
takes possession of the Premises (or as soon thereafter as may be reasonably
practicable and in any event within thirty (30) days after Substantial
Completion), Landlord and Tenant shall inspect the Premises and jointly prepare
a “punch list” of agreed items of construction remaining to be completed.
Landlord shall complete the items set forth in the punch list as soon as
reasonably possible. Landlord, as part of the Tenant Improvements, shall use
commercially reasonable efforts to correct all such items within thirty (30)
days following the completion of the punch list. Tenant shall cooperate with and
accommodate Landlord and Landlord’s contractor in completing the items on the
punch list.

 

1.4.       Changes. If Tenant requests any change, addition or alteration in or
to the Tenant Improvements (whether one or more, hereinafter called “Changes”),
Landlord shall notify Tenant of the estimated cost of such Changes (the “Cost
Estimate”). Within two (2) days after receipt of such Cost Estimate, Tenant
shall notify Landlord in writing whether Tenant approves the Changes. If Tenant
approves the Changes, Landlord shall proceed with the Changes and Tenant shall
be liable for any additional cost (“Additional Cost”) resulting from the
Changes. If Tenant fails to approve the Changes within such two (2) day period,
Landlord shall have the option to continue construction of the Tenant
Improvements disregarding the requested Changes. Tenant shall be responsible for
any Tenant Delay (defined below) in completion of the Premises resulting from
any Changes. Tenant shall pay Landlord 100% of any Additional Cost based upon
the Cost Estimate within five (5) business days of Landlord’s demand therefor.
Landlord will use reasonable care in preparing the Cost Estimate, but it is an
estimate only and does not limit Tenant’s obligation to pay for the actual
Additional Cost of the Tenant Improvements, whether or not it exceeds the
estimated amounts. 

 



  Exhibit B, Page 2  







 Bayshore Standard Lease Form

 

 

1.5.       Delays. Tenant shall be responsible for, and shall pay to Landlord,
any and all costs and expenses incurred by Landlord in connection with any delay
in the commencement or completion of any Tenant Improvements and any increase in
the cost of Tenant Improvements caused by (i) any delays in obtaining any items
or materials constituting part of the Tenant Improvements requested by Tenant,
(ii) the inclusion by Tenant in the Tenant Improvements of any materials,
equipment, fixtures or other items in the nature of “long lead” items (including
any items that are rare or not readily available, and any custom fabricated
items), (iii) any requested Changes (including, without limitation, any delays
caused by Landlord’s review of such requested Changes), (iv) Tenant’s failure to
select Building standard paint, laminate and carpet for the Tenant Improvements
within ten (10) business days following the full execution of this Lease; or (v)
any other delay requested or caused by Tenant (collectively, “Tenant Delays”).

 

2.     Delivery of Premises. Upon Substantial Completion of the Tenant
Improvements, Landlord shall deliver possession of the Premises to Tenant. If
Landlord has not Substantially Completed the Tenant Improvements and tendered
possession of the Premises to Tenant on or before the Scheduled Commencement
Date specified in Section 2 - Term; Possession of the Lease, or if Landlord is
unable for any other reason to deliver possession of the Premises to Tenant on
or before such date, neither Landlord nor its representatives shall be liable to
Tenant for any damage resulting from the delay in completing such construction
obligations and/or delivering possession to Tenant and the Lease shall remain in
full force and effect. If any delays in Substantially Completing the Tenant
Improvements are attributable to Tenant Delays, then the Premises shall be
deemed to have been Substantially Completed and delivered to Tenant on the date
on which Landlord could have Substantially Completed the Premises and tendered
the Premises to Tenant but for such Tenant Delays. If Tenant fails to perform
any of Tenant’s obligations under this Construction Rider within the time
periods specified herein, Landlord may treat such failure of performance as an
Event of Default under the Lease.

 

3.      Ownership of Tenant Improvements. All Tenant Improvements, whether
installed by Landlord or Tenant, shall become a part of the Premises, shall be
the property of Landlord and, subject to the provisions of the Lease, shall be
surrendered by Tenant with the Premises, without any compensation to Tenant, at
the expiration or termination of the Lease in accordance with the provisions of
the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



  Exhibit B, Page 3  





 Bayshore Standard Lease Form

 

 

SCHEDULE 1 TO EXHIBIT B

 

PLANS

 

 [ex10lvii_2.jpg] 

 

 



  Exhibit B, Page 4  





 Bayshore Standard Lease Form

 

 

EXHIBIT C

 

ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 21, 2014
BETWEEN
ECI TWO BAYSHORE LLC, AS LANDLORD,
AND
SYSOREX GLOBAL HOLDINGS CORP., AS TENANT (“LEASE”)

 

BUILDING RULES

 

The following Building Rules are additional provisions of the foregoing Lease to
which they are attached. The capitalized terms used herein have the same
meanings as these terms are given in the Lease.

 

1.       Use of Common Areas. Tenant will not obstruct the halls, passages,
exits, entrances, elevators or stairways of the Building (“Interior Common
Areas”) or the Common Areas, and Tenant will not use the Interior Common Areas
or the Common Areas for any purpose other than ingress and egress to and from
the Premises. The Interior Common Areas and the Common Areas are not open to the
general public and Landlord reserves the right to control and prevent access to
the Interior Common Areas and the Common Areas of any person whose presence, in
Landlord’s opinion, would be prejudicial to the safety, reputation and interests
of the Building and its tenants.

 

2,       No Access to Roof. Tenant has no right of access to the roof of the
Building and will not install, repair or replace any antenna, aerial, aerial
wires, fan, air-conditioner or other device on the roof of the Building, without
the prior written consent of Landlord. Any such device installed without
Landlord’s written consent is subject to removal at Tenant’s expense without
notice at any time. In any event Tenant will be liable for any damages or
repairs incurred or required as a result of its installation, use, repair,
maintenance or removal of such devices on the roof and agrees to indemnify and
hold harmless Landlord from any liability, loss, damage, cost or expense,
including reasonable attorneys’ fees, arising from any activities of Tenant or
of Tenant’s Representatives on the roof of the Building.

 

3.       Signage. No sign, placard, picture, name, advertisement or notice
visible from the exterior of the Premises will be inscribed, painted, affixed or
otherwise displayed by Tenant on or in any part of the Building without the
prior written consent of Landlord which consent may be withheld in Landlord’s
sole discretion. Landlord may, at its election and at any time, adopt and
furnish Tenant with general guidelines relating to signs in or on the Building.
All signage approved by Landlord shall be inscribed, painted or affixed in a
professional manner and at Tenant’s sole cost and expense and by a contractor
approved in advance and in writing by Landlord.

 

 



  Exhibit C, Page 1 [ex10lvii_3.jpg]      Initials





 Bayshore Standard Lease Form

 

 

4.       Prohibited Uses. The Premises will not be used for manufacturing, for
the storage of merchandise held for sale to the general public, for lodging or
for the sale of goods to the general public. Tenant will not permit any food
preparation on the Premises except that Tenant may use Underwriters’ Laboratory
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
so long as such use is in accordance with all applicable federal, state and city
laws, codes, ordinances, rules and regulations and provided such activity does
not generate odors outside of the Premises. Tenant shall not permit its
employees, invitees or guests to smoke in the Premises or the lobbies, passages,
corridors, elevators, vending rooms, rest rooms, stairways or any other area
shared in common with other tenants in the Building. Nor shall the tenant permit
its employees, invitees, or guests to loiter at the Building entrances for the
purposes of smoking. Landlord may, but shall not be required to, designate an
area for smoking outside the Building. No vending or dispensing machines of any
kind (other than a water and/or soda dispensing machine) may be maintained in
any leased premises without the prior written permission of Landlord. Tenant
shall not conduct any activity on or about the Premises or Building which will
draw pickets, demonstrators, or the like. Tenant shall be responsible for and
hold Landlord harmless from any and all delays, damages and extra costs suffered
by Landlord as a result of any dispute with any labor unions concerning the
wage, hours, terms or conditions of the employment of any such labor.

 

5.       Janitorial Services. Tenant will not employ any person for the purpose
of cleaning the Premises or permit any person to enter the Building for such
purpose other than Landlord’s janitorial service, except with Landlord’s prior
written consent. Tenant will not necessitate, and will be liable for the cost
of, any undue amount of janitorial labor by reason of Tenant’s carelessness in
or indifference to the preservation of good order and cleanliness in the
Premises. Janitorial service will not be furnished to areas in the Premises on
nights when such areas are occupied after 9:30 p.m., unless such service is
extended by written agreement to a later hour in specifically designated areas
of the Premises.

 

6.       Keys and Locks. Landlord will furnish Tenant, free of charge, two keys
to each door or lock in the Premises. Landlord may make a reasonable charge for
any additional or replacement keys. Tenant will not duplicate any keys, alter
any locks or install any new or additional lock or bolt on any door of its
Premises or on any other part of the Building without the prior written consent
of Landlord and, in any event, Tenant will provide Landlord with a key for any
such lock. On the termination of the Lease, Tenant will deliver to Landlord all
keys to any locks or doors in the Building which have been obtained by Tenant.

 

7.       Freight. Upon not less than twenty-four hours prior notice to Landlord,
which notice may be oral, an elevator will be made available for Tenant’s use
for transportation of freight, subject to such scheduling as Landlord in its
discretion deems appropriate. Tenant shall not transport freight in loads
exceeding the weight limitations of such elevator. Landlord reserves the right
to prescribe the weight, size and position of all equipment, materials,
furniture or other property brought into the Building, and no property will be
received in the Building or carried up or down the freight elevator or stairs
except during such hours and along such routes and by such persons as may be
designated by Landlord. Landlord reserves the right to require that heavy
objects will stand on wood strips of such length and thickness as is necessary
to properly distribute the weight. Landlord will not be responsible for loss of
or damage to any such property from any cause, and Tenant will be liable for all
damage or injuries caused by moving or maintaining such property.

 

 



  Exhibit C, Page 2  





 Bayshore Standard Lease Form

 

 

8.       Nuisances and Dangerous Substances. Tenant will not conduct itself or
permit Tenant’s Representatives or Visitors to conduct themselves, in the
Premises or anywhere on or in the Property in a manner which is offensive or
unduly annoying to any other Tenant or Landlord’s property managers. Tenant will
not install or operate any phonograph, radio receiver, musical instrument, or
television or other similar device in any part of the Common Areas and shall not
operate any such device installed in the Premises in such manner as to disturb
or annoy other tenants of the Building. Tenant will not use or keep in the
Premises or the Property any kerosene, gasoline or other combustible fluid or
material other than limited quantities thereof reasonably necessary for the
maintenance of office equipment, or, without Landlord’s prior written approval,
use any method of heating or air conditioning other than that supplied by
Landlord. Tenant will not use or keep any foul or noxious gas or substance in
the Premises or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors or vibrations, or interfere in any way with other tenants
or those having business therein. Tenant will not bring or keep any animals in
or about the Premises or the Property.

 

9.       Building Name and Address. Without Landlord’s prior written consent,
Tenant will not use the name of the Building in connection with or in promoting
or advertising Tenant’s business except as Tenant’s address.

 

10.    Building Directory. A directory for the Building will be provided for the
display of the name and location of tenants. Landlord reserves the right to
approve any additional names Tenant desires to place in the directory and, if so
approved, Landlord may assess a reasonable charge for adding such additional
names.

 

11.    Window Coverings. No curtains, draperies, blinds, shutters, shades,
awnings, screens or other coverings, window ventilators, hangings, decorations
or similar equipment shall be attached to, hung or placed in, or used in or with
any window of the Building without the prior written consent of Landlord, and
Landlord shall have the right to control all lighting within the Premises that
may be visible from the exterior of the Building.

 

12.    Floor Coverings. Tenant will not lay or otherwise affix linoleum, tile,
carpet or any other floor covering to the floor of the Premises in any manner
except as approved in writing by Landlord. Tenant will be liable for the cost of
repair of any damage resulting from the violation of this rule or the removal of
any floor covering by Tenant or its contractors, employees or invitees.

 

13.    Wiring and Cabling Installations. Landlord will direct Tenant’s
electricians and other vendors as to where and how data, telephone, and
electrical wires and cables are to be installed. No boring or cutting for wires
or cables will be allowed without the prior written consent of Landlord. The
location of burglar alarms, smoke detectors, telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the written
approval of Landlord.

 

 



  Exhibit C, Page 3  





 Bayshore Standard Lease Form

 

 

14.    Office Closing Procedures. Tenant will see that the doors of the Premises
are closed and locked and that all water faucets, water apparatus and utilities
are shut off before Tenant or its employees leave the Premises, so as to prevent
waste or damage. Tenant will be liable for all damage or injuries sustained by
other tenants or occupants of the Building or Landlord resulting from Tenant’s
carelessness in this regard or violation of this rule. Tenant will keep the
doors to the Building corridors closed at all times except for ingress and
egress.

 

15.    Plumbing Facilities. The toilet rooms, toilets, urinals, wash bowls and
other apparatus shall not be used for any purpose other than that for which they
were constructed and no foreign substance of any kind whatsoever shall be
disposed of therein. Tenant will be liable for any breakage, stoppage or damage
resulting from the violation of this rule by Tenant, its employees or invitees.

 

16.    Use of Hand Trucks. Tenant will not use or permit to be used in the
Premises or in the Common Areas any hand trucks, carts or dollies except those
equipped with rubber tires and side guards or such other equipment as Landlord
may approve.

 

17.    Refuse. Tenant shall store all Tenant’s trash and garbage within the
Premises or in other facilities designated By Landlord for such purpose. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the city in which the Building is located without being in
violation of any law or ordinance governing such disposal. All trash and garbage
removal shall be made in accordance with directions issued from time to time by
Landlord, only through such Common Areas provided for such purposes and at such
times as Landlord may designate. Tenant shall comply with the requirements of
any recycling program adopted by Landlord for the Building.

 

18.    Soliciting. Canvassing, peddling, soliciting and distribution of
handbills or any other written materials in the Building are prohibited, and
Tenant will cooperate to prevent the same.

 

19.    Parking. Tenant will use, and cause Tenant’s Representatives and Visitors
to use, any parking spaces to which Tenant is entitled under the Lease in a
manner consistent with Landlord’s directional signs and markings in the Parking
Facility. Specifically, but without limitation, Tenant will not park, or permit
Tenant’s Representatives or Visitors to park, in a manner that impedes access to
and from the Building or the Parking Facility or that violates space
reservations for handicapped drivers registered as such with the California
Department of Motor Vehicles. Landlord may use such reasonable means as may be
necessary to enforce the directional signs and markings in the Parking Facility,
including but not limited to towing services, and Landlord will not be liable
for any damage to vehicles towed as a result of noncompliance with such parking
regulations.

 

20.    Fire, Security and Safety Regulations. Tenant will comply with all
safety, security, fire protection and evacuation measures and procedures
established by Landlord or any governmental agency.

 

 

  Exhibit C, Page 4  



 Bayshore Standard Lease Form

 

 

21.    Responsibility for Theft. Tenant assumes any and all responsibility for
protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

 

22.    Sales and Auctions. Tenant will not conduct or permit to be conducted any
sale by auction in, upon or from the Premises or elsewhere in the Property,
whether said auction be voluntary, involuntary, pursuant to any assignment for
the payment of creditors or pursuant to any bankruptcy or other insolvency
proceeding.

 

23.    Waiver of Rules. Landlord may waive any one or more of these Building
Rules for the benefit of any particular tenant or tenants, but no such waiver by
Landlord will be construed as a waiver of such Building Rules in favor of any
other tenant or tenants nor prevent Landlord from thereafter enforcing these
Building Rules against any or all of the tenants of the Building.

 

24.    Effect on Lease. These Building Rules are in addition to, and shall not
be construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease. In the event of a conflict
between the Building Rules and the remainder of the terms of the Lease, the
remainder of the terms of the Lease shall control. Violation of these Building
Rules constitutes a failure to fully perform the provisions of the Lease, as
referred to in Section 15.1 - “Events of Default”.

 

25.    Non-Discriminatory Enforcement. Subject to the provisions of the Lease
(and the provisions of other leases with respect to other tenants), Landlord
shall use reasonable efforts to enforce these Building Rules in a
non-discriminatory manner, but in no event shall Landlord have any liability for
any failure or refusal to do so (and Tenant’s sole and exclusive remedy for any
such failure or refusal shall be injunctive relief preventing Landlord from
enforcing any of the Building Rules against Tenant in a manner that
discriminates against Tenant).

 

26.    Additional and Amended Rules. Landlord reserves the right to rescind or
amend these Building Rules and/or adopt any other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building and for the preservation of good order
therein.

 

27.    Crane and Rigging Operations. For safety purposes, crane or rigging
operations are required to be pre-planned so that no building occupants are
working or are allowed under a loaded crane during operation. The only exception
to this rule is trained crane company employees who are responsible for hooking
and unhooking the materials to the crane, or who are helping to guide the
materials into position and who are all operating subject to OSHA code
compliance. To protect Landlord’s rights and to insure the safety of all
Building occupants, all rigging and crane work at or about the Building must
take place outside of normal Business Hours. All rigging or crane lifts must be
scheduled with Landlord no less than fourteen (14) days prior to the scheduled
rigging date and approval is subject to the Landlords ability to reasonably
coordinate with tenants occupying the space below the affected rigging or crane
lifting area. To prevent materials from falling, the material must be rigged
using self-closing safety latches. All crane operations, rigging and latching
must be done by qualified riggers or operators operating under full compliance
with Federal, State and Local codes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 

  Exhibit C, Page 5  



 Bayshore Standard Lease Form

 

 

EXHIBIT D

 

ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT
DATED AS OF AUGUST 21, 2014
BETWEEN
ECI TWO BAYSHORE LLC, AS LANDLORD,
AND
SYSOREX GLOBAL HOLDINGS CORP., AS TENANT (“LEASE”)

 

ADDITIONAL PROVISIONS RIDER

 

37.         PARKING.

 

37.1       Tenant’s Parking Rights. Landlord shall provide Tenant, on an
unassigned and non-exclusive basis, 3.3 parking spaces in the Parking Facility
for each 1,000 rentable square feet of office space leased to Tenant (which
based on the rentable square footage of the Premises as originally described in
the Lease, is fourteen (14) parking spaces) for use by Tenant and Tenant’s
Representatives and Visitors, at the users’ sole risk, in the Parking Facility.
The parking spaces to be made available to Tenant hereunder may contain a
reasonable mix of spaces for compact cars and up to ten percent (10%) of the
unassigned spaces may also be designated by Landlord as Building visitors’
parking.

 

37.2       Availability of Parking Spaces. Landlord shall take reasonable
actions to ensure the availability of the parking spaces leased by Tenant, but
Landlord does not guarantee the availability of those spaces at all times
against the actions of other tenants of the Building and users of the Parking
Facility. Access to the Parking Facility may, at Landlord’s option, be regulated
by card, pass, bumper sticker, decal or other appropriate identification issued
by Landlord. Landlord retains the right to revoke the parking privileges of any
user of the Parking Facility who violates the rules and regulations governing
use of the Parking Facility (and Tenant shall be responsible for causing any
employee of Tenant or other person using parking spaces allocated to Tenant to
comply with all parking rules and regulations).

 

37.3        Assignment and Subletting. Notwithstanding any other provision of
this Lease to the contrary, and except with respect to a Permitted Transferee,
Tenant shall not assign its rights to the parking spaces or any interest
therein, or sublease or otherwise allow the use of all or any part of the
parking spaces to or by any other person, except (i) to a Permitted Transferee,
or (ii) with Landlord’s prior written consent, which may be granted or withheld
by Landlord in its sole discretion. In the event of any separate assignment or
sublease of parking space rights that is approved by Landlord, Landlord shall be
entitled to receive, as additional Rent hereunder, one hundred percent (100%) of
any profit received by Tenant in connection with such assignment or sublease.

 

 



  Exhibit D, Page 1 [ex10lvii_3.jpg]      Initials





 Bayshore Standard Lease Form

 

 

37.4        Condemnation, Damage or Destruction. In the event the Parking
Facility is the subject of a Condemnation, or is damaged or destroyed, and the
Lease is not terminated, and if in such event the available number of parking
spaces in the Parking Facility is permanently reduced, then Tenant’s rights to
use parking spaces hereunder may, at the election of Landlord, thereafter be
reduced in proportion to the reduction of the total number of parking spaces in
the Parking Facility. In such event, Landlord reserves the right to reduce the
number of parking spaces to which Tenant is entitled or to relocate some or all
of the parking spaces to which Tenant is entitled to other areas in the Parking
Facility.

 

38.        EXTENSION OPTION. Provided that Sysorex Global Holdings Corp. has not
assigned this Lease (except to a Peimitted Transferee pursuant to a Permitted
Transfer) or sublet any or all of the Premises (it being intended that all
rights pursuant to this provision are and shall be personal to the original
Tenant under this Lease and any Permitted Transferee which is an assignee
pursuant to a Permitted Transfer and shall not otherwise be transferable or
exercisable for the benefit of any Transferee), and provided Tenant is not in
default beyond any applicable notice and cure periods under this Lease at the
time of exercise or at any time thereafter until the beginning of such extension
of the Term, Tenant shall have the option (the “Extension Option”) to extend the
Term for one (1) additional consecutive period of three (3) years (the
“Extension Period”), by giving written notice to Landlord of the exercise of
such Extension Option at least nine (9) months, but not more than twelve (12)
months, prior to the expiration of the initial Term. The exercise of the
Extension Option by Tenant shall be irrevocable and shall cover the entire
Premises leased by Tenant pursuant to this Lease. Upon such exercise, the term
of the Lease shall automatically be extended for the Extension Period without
the execution of any further instrument by the parties; provided that Landlord
and Tenant shall, if requested by either party, execute and acknowledge an
instrument confirming the exercise of the Extension Option. The Extension Option
shall terminate if not exercised precisely in the manner provided herein. Any
extension of the Term shall be upon all the terms and conditions set forth in
this Lease and all Exhibits thereto, except that: (i) Tenant shall have no
further option to extend the Term of the Lease; (ii) Landlord shall not be
obligated to contribute funds toward the cost of any remodeling, renovation,
alteration or improvement work in the Premises; (iii) Landlord shall not be
obligated to pay any fee or commission to any broker; and (iv) Base Rent for the
Extension Period shall be the then Fair Market Base Rental (as defined below)
for the Premises for the space and term involved, which shall be determined as
set forth below.

 

38.1       “Fair Market Base Rental” shall mean the “fair market” Base Rent at
the time or times in question for the applicable space in the Building, based on
the prevailing rentals then being charged to tenants in the Building and tenants
in other office buildings in the general vicinity of the Building of comparable
location and quality as the Building, for leases with terms approximately equal
to the term for which Fair Market Base Rental is being determined, taking into
account: the desirability, location in the building, size and quality of the
space, including interior finishes and other tenant improvements; included
services and related operating expenses and tax and expense stops or other
escalation clauses; and any other special rights of Tenant under this Lease in
comparison to typical market leases (e.g. for parking, signage, and extension or
expansion options). Fair Market Base Rental shall also reflect the then
prevailing rental structure for comparable office buildings in the general
vicinity of the Building, so that if, for example, at the time Fair Market Base
Rental is being determined the prevailing rental structure includes periodic
rental adjustments or escalations, Fair Market Base Rental shall reflect such
rental structure.

 

 



  Exhibit D, Page 2  





 Bayshore Standard Lease Form

 

 

38.2        Landlord and Tenant shall endeavor to agree upon the Fair Market
Base Rental. If they are unable to so agree within thirty (30) days after
receipt by Landlord of Tenant’s notice of exercise of the Extension Option,
Landlord and Tenant shall mutually select a licensed real estate broker who is
active in the leasing of office space in the general vicinity of the Property.
Landlord shall submit Landlord’s determination of Fair Market Base Rental and
Tenant shall submit Tenant’s determination of Fair Market Base Rental to such
broker, at such time or times and in such manner as Landlord and Tenant shall
agree (or as directed by the broker if Landlord and Tenant do not promptly
agree). The broker shall select either Landlord’s or Tenant’s determination as
the Fair Market Base Rental, and such determination shall be binding on Landlord
and Tenant. If Tenant’s determination is selected as the Fair Market Base
Rental, then Landlord shall bear all of the broker’s cost and fees. If
Landlord’s determination is selected as the Fair Market Base Rental, then Tenant
shall bear all of the broker’s cost and fees.

 

38.3        In the event the Fair Market Base Rental for the Extension Period
has not been determined at such time as Tenant is obligated to pay Base Rent for
the Extension Period, Tenant shall pay as Base Rent pending such determination,
the Base Rent in effect for such space immediately prior to the Extension
Period; provided, that upon the determination of the applicable Fair Market Base
Rental, any shortage of Base Rent paid, together with interest at the rate
specified in the Lease, shall be paid to Landlord by Tenant.

 

38.4        In no event shall the Base Rent during the Extension Period be less
than the Base Rent in effect immediately prior to such Extension Period.

 

38.5        The term of this Lease, whether consisting of the Initial Term alone
or the Initial Term as extended by the Extension Period (if the Extension Option
is exercised), is referred to in this Lease as the “Term.”

 

38.6        Notwithstanding anything herein to the contrary, the Extension
Option is subject and subordinate to the expansion rights (whether such rights
are designated as a right of first offer, right of first refusal, expansion
option or otherwise) of any tenant of the Building existing on the date hereof

 

39.           SIGNAGE. Landlord shall provide and install, at Landlord’s sole
cost and expense, the initial signage for Tenant in the Building directory and
at the entry to the Premises. Such signage (and any replacement or modification
thereof) shall consist of Building standard materials and shall comply with
Landlord’s then current Building specifications. Any required maintenance,
repair or changes (which changes shall be subject to Landlord’s prior written
approval) to such signage shall be performed by Landlord at Tenant’s sole cost
and expense, which costs shall be paid to Landlord within thirty (30) days of
Landlord’s demand. At Landlord’s option, upon the expiration or earlier
termination of this Lease, Tenant shall, at Tenant’s sole cost and expense,
remove any such signage and repair any damage to the Building caused by such
signage.

 

 

  Exhibit D, Page 3  

 

Bayshore Standard Lease Form





 

 